             Case 1-19-45422-ess    Doc   Filed 03/24/20   Entered 03/24/20 20:02:38




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                Chapter 11

                                                Case No. 19-76260-ast
    In re:                                      Case No. 19-76263-ast
                                                Case No. 19-76267-ast
    ABSOLUT FACILITIES MANAGEMENT,              Case No. 19-76268-ast
    LLC, et al.,1                               Case No. 19-76269-ast
                                                Case No. 19-76270-ast
                         Debtors.               Case No. 19-76271-ast
                                                Case No. 19-76272-ast

                                                (Jointly Administered)

                   OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
                      SECOND AMENDED JOINT CHAPTER 11 PLAN

Dated: March 24, 2020

                                                   Avery Samet
                                                   Jeffrey Chubak
                                                   AMINI LLC
                                                   131 West 35th Street, 12th Floor
                                                   New York, New York 10001
                                                   (212) 490-4700
                                                   asamet@aminillc.com
                                                   jchubak@aminillc.com
                                                   Attorneys for the Official Committee of
                                                   Unsecured Creditors




1
 The Debtors are: Absolut Facilities Management, LLC; Absolut Center for Nursing and
Rehabilitation at Allegany, LLC; Absolut Center for Nursing and Rehabilitation at Aurora Park,
LLC; Absolut Center for Nursing and Rehabilitation at Gasport, LLC; Absolut at Orchard Brooke,
LLC; Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC; Absolut Center for
Nursing and Rehabilitation at Three Rivers, LLC; and Absolut Center for Nursing and
Rehabilitation at Westfield, LLC.
          Case 1-19-45422-ess                     Doc         Filed 03/24/20               Entered 03/24/20 20:02:38




                                                       TABLE OF CONTENTS

                                                                                                                                           Page

                  DEFINED TERMS; RULES OF CONSTRUCTION ................................................ 1
1.1       Defined Terms .................................................................................................................... 1
1.2       Rules of Construction ....................................................................................................... 10
1.3       Computation of Time ........................................................................................................ 10
1.4       Exhibits, Supplements, and Schedules.............................................................................. 10
                   TREATMENT OF UNCLASSIFIED CLAIMS ..................................................... 10
2.1       Administrative Expense Claims........................................................................................ 10
          (a)        General Administrative Expense Claims .............................................................. 10
          (b)        Professional Fee Claims ........................................................................................ 11
2.2       Priority Tax Claims ........................................................................................................... 11
2.3       DIP Loan Claim ................................................................................................................ 11
2.4       U.S. Trustee Fees .............................................................................................................. 11
           CLASSIFICATION AND TREATMENT OF CLAIMS AND EQUITY
INTERESTS ................................................................................................................................. 12
3.1       Classification..................................................................................................................... 12
3.2       Treatment of Claims and Equity Interests ........................................................................ 12
          (a)        Class 1: Prepetition Loan Claims.......................................................................... 12
          (b)        Class 2: Other Secured Claims ............................................................................. 12
          (c)        Class 3: Priority Non-Tax Claims ......................................................................... 13
          (d)        Class 4: Landlord Cure Claim............................................................................... 13
          (e)        Class 5: General Unsecured Claims ...................................................................... 13
          (f)        Class 6: Intercompany Claims .............................................................................. 13
          (g)        Class 7: Equity Interests........................................................................................ 14
                     MEANS FOR IMPLEMENTATION .................................................................... 14
4.1       Limited Consolidation ...................................................................................................... 14
4.2       Continued Corporate Existence after the Plan Effective Date .......................................... 15
4.3       Vesting of Assets .............................................................................................................. 15
4.4       Wind Down Budget .......................................................................................................... 15
4.5       Appointment of Plan Administrator and Oversight Committee ....................................... 15
4.6       Plan Administrator ............................................................................................................ 16
4.7       Oversight Committee ........................................................................................................ 17
4.8       Officers ............................................................................................................................. 18
                                                                       i
       Case 1-19-45422-ess                     Doc         Filed 03/24/20              Entered 03/24/20 20:02:38




4.9    Collection of Healthcare Receivables ............................................................................... 19
4.10   Wind Down and Dissolution of the Debtors ..................................................................... 19
4.11   Dissolution of Committee ................................................................................................. 19
4.12   Discharge of Patient Care Ombudsman ............................................................................ 20
4.13   Preservation of Causes of Action ...................................................................................... 20
4.14   Preservation of Insurance .................................................................................................. 20
4.15   Comprehensive Settlement of Claims and Controversies ................................................. 20
                PROVISIONS GOVERNING DISTRIBUTIONS ................................................. 21
5.1    Generally ........................................................................................................................... 21
5.2    Priority of Distributions .................................................................................................... 21
5.3    Timing of Distributions on Allowed Landlord Cure and General Unsecured Claims ..... 21
       (a)        Interim Distributions ............................................................................................. 21
       (b)        Final Distributions ................................................................................................ 21
5.4    Reserves ............................................................................................................................ 22
       (a)        Wind Down Expense Reserve .............................................................................. 22
       (b)        Disputed Claims Reserve ...................................................................................... 22
5.5    Manner of Distribution ..................................................................................................... 22
5.6    Fractional Shares; de Minimis Distributions .................................................................... 22
5.7    Delivery of Distributions .................................................................................................. 22
5.8    Undeliverable Distributions .............................................................................................. 23
5.9    Time Bar to Cash Payments .............................................................................................. 23
5.10   Setoffs and Recoupments .................................................................................................. 23
5.11   No Distribution in Excess of Allowed Amount of Claim ................................................. 23
5.12   No Interest on Claims ....................................................................................................... 24
5.13   Withholding Taxes ............................................................................................................ 24
                 PROCEDURES FOR RESOLVING DISPUTED CLAIMS................................. 24
6.1    Exclusive Right to Object to Claims ................................................................................. 24
6.2    Claims Objection Bar Date ............................................................................................... 24
6.3    No Distributions on Disputed Claims ............................................................................... 24
6.4    Resolution of Claims......................................................................................................... 25
6.5    Estimation of Claims......................................................................................................... 25




                                                                    ii
          Case 1-19-45422-ess                      Doc          Filed 03/24/20              Entered 03/24/20 20:02:38




                TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
LEASES ........................................................................................................................................ 26
7.1        Rejection of Contracts and Leases .................................................................................... 26
7.2        Exceptions to Rejection .................................................................................................... 26
7.3        Rejection Claims ............................................................................................................... 26
7.4        Effect of Anti-Assignment Provisions .............................................................................. 26
                        DISCHARGE, INJUNCTION, EXCULPATION, AND RELEASE ................. 27
8.1        Discharge .......................................................................................................................... 27
8.2        Injunction .......................................................................................................................... 27
8.3        Releases by the Debtors .................................................................................................... 27
8.4        Exculpation ....................................................................................................................... 28
8.5        Mutual Releases between (i) Debtor Release Parties and Committee and (ii) Landlord
           Release Parties .................................................................................................................. 28
8.6        Limitation on Discharge, Injunction, Exculpation, and Release Provisions..................... 29
8.7        Binding Effect ................................................................................................................... 29
8.8        Reservation of Rights in Favor of Governmental Units; Injunction as to Settlement
           Fund .................................................................................................................................. 29
                     PLAN MODIFICATION ....................................................................................... 30
9.1        Preconfirmation Amendment ............................................................................................ 30
9.2        Postconfirmation Amendment Not Requiring Solicitation ............................................... 31
9.3        Postconfirmation Amendment Requiring Solicitation ...................................................... 31
                    RETENTION OF JURISDICTION ........................................................................ 31
10.1       Retention of Jurisdiction ................................................................................................... 31
10.2       Courts of Competent Jurisdiction ..................................................................................... 33
                     CONDITIONS PRECEDENT ............................................................................... 33
11.1       Conditions Precedent to Plan Effective Date .................................................................... 33
11.2       Effect of Nonoccurrence of Conditions Precedent to Plan Effective Date ....................... 33
11.3       Conditions Precedent to Sale Effective Date .................................................................... 34
                      MISCELLANEOUS ............................................................................................. 34
12.1       Governing Law ................................................................................................................. 34
12.2       Continuing Effect of Prior Orders..................................................................................... 34
12.3       Exemption from Certain Transfer Taxes .......................................................................... 34
12.4       Waiver of Bankruptcy Rule 3020 ..................................................................................... 34
12.5       No Admissions .................................................................................................................. 34
12.6       Successors and Assigns..................................................................................................... 35
                                                                        iii
          Case 1-19-45422-ess                      Doc         Filed 03/24/20               Entered 03/24/20 20:02:38




12.7       Severability ....................................................................................................................... 35
12.8       Notice of Plan Effective Date and Sale Effective Date .................................................... 35
12.9       Notices .............................................................................................................................. 35
12.10 Post-Effective Date Notice ............................................................................................... 36
12.11 Deemed Acts ..................................................................................................................... 36
12.12 Conflicts ............................................................................................................................ 36




                                                                        iv
       Case 1-19-45422-ess         Doc     Filed 03/24/20     Entered 03/24/20 20:02:38




       The Official Committee of Unsecured Creditors (“Committee”) appointed in these Chapter
11 Cases pursuant to section 1102 of title 11 of the United States Code (“Bankruptcy Code”)
hereby proposes this second amended joint chapter 11 plan (as amended, modified, or
supplemented, the “Plan”) for Absolut Facilities Management, LLC (“AFM”), Absolut Center for
Nursing and Rehabilitation at Allegany, LLC (“Allegany”), Absolut Center for Nursing and
Rehabilitation at Aurora Park, LLC (“Aurora Park”), Absolut Center for Nursing and
Rehabilitation at Gasport, LLC (“Gasport”), Absolut at Orchard Brooke, LLC (“Orchard Brooke”),
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (“Orchard Park”), Absolut
Center for Nursing and Rehabilitation at Three Rivers, LLC (“Three Rivers”), and Absolut Center
for Nursing and Rehabilitation at Westfield, LLC (“Westfield”, and together with AFM, Allegany,
Aurora Park, Gasport, Orchard Brooke, Orchard Park, and Three Rivers, the “Debtors”).


                     DEFINED TERMS; RULES OF CONSTRUCTION

1.1    Defined Terms

        Unless the context otherwise requires, the following capitalized terms used in this Plan
shall have the meanings set forth below:

       “Administrative Expense Claim” means a Claim arising under sections 503(b), 507(a),
507(b), or 1114(e) of the Bankruptcy Code, including: (a) the actual and necessary costs and
expenses incurred after the Petition Date and through the Plan Effective Date of preserving the
Estates or operating the Debtors’ businesses, and (b) Professional Fee Claims, to the extent
Allowed by the Court.

       “Administrative Services Agreement” or “ASA” means the Administrative Services and
Consulting Agreement, dated as of January 30, 2020, among the Selling Debtors and Purchaser.

        “Allowed” means, with respect to any Claim: (a) any Claim against the Debtors which has
been listed by the Debtors in their Schedules as liquidated in amount and not disputed or contingent
and for which no contrary Proof of Claim has been filed; (b) any Claim arising on or before the
Plan Effective Date for which a Proof of Claim has been timely filed before the applicable Bar
Date (i) as to which no objection to allowance has been interposed or (ii) as to which any objection
has been determined by a Final Order to the extent such objection is determined in favor of the
respective holder; (c) any Claim as to which the liability of the Debtors and the amount thereof are
determined by a Final Order of a court of competent jurisdiction other than the Court and for which
a Proof of Claim has been timely filed before the applicable Bar Date; or (d) any Claim expressly
Allowed hereunder or pursuant to a Final Order of the Court; provided, however, that Claims
allowed solely for voting purposes by order of the Court shall not be considered Allowed
hereunder. Unless otherwise specified herein or by order of the Court, the term “Allowed …
Claim” shall not, for any purpose under this Plan, include interest, punitive damages or any fine
or penalty on such Claim from and after the Petition Date. Unless otherwise provided in an order
of the Court, for purposes of determining the amount of an Allowed Claim, there shall be deducted
therefrom an amount equal to the value or amount of any Cause of Action which the Debtors may
hold or assert against the holder thereof, to the extent such Cause of Action may be set off pursuant
to sections 502(d) or 558 of the Bankruptcy Code.


                                                 1
       Case 1-19-45422-ess         Doc     Filed 03/24/20     Entered 03/24/20 20:02:38




        “ASA Effective Date” means the date the Administrative Services Agreement became
effective in accordance with its terms. The ASA Effective Date was March 1, 2020.

       “Avoidance Actions” means any and all actual or potential claims and Causes of Action to
avoid a transfer of property or an obligation pursuant to Chapter 5 of the Bankruptcy Code.

       “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

       “Bar Dates” means those dates and times defined as the “Bar Dates” in the Order (A)
Establishing Deadline for Filing Proofs of Claim, Including Requests for Payment under Section
503(b)(9) of the Bankruptcy Code, and (B) Approving Form and Manner of Notice of Bar Date,
entered October 28, 2019 [Dkt. No. 205], and those dates and times specified in Section 2.1(a) and
Section 7.3.

       “Billit” means of Billit Accounting & Information Technology LLC.

        “Capital Funding” means Capital Funding, LLC, Capital Funding Group, Inc., and any of
their predecessors, successors, and/or assigns.

        “Capital Funding Security Agreements” means the Lessee Security Agreements executed
by Allegany, Aurora Park, Gasport, Orchard Park, Orchard Brooke, and Three Rivers, as well as
any related documents, that granted to Capital Funding and to HUD security interests in and Liens
upon the Collateral (as defined therein).

        “Cause” means gross negligence, breach of fiduciary duty, reckless or willful mishandling
of the Debtors’ property, fraud, or willful misconduct.

         “Causes of Action” means all actions, causes of action (including Avoidance Actions),
liabilities, obligations, rights, suits, debts, damages, judgments, remedies, demands, setoffs,
defenses, recoupments, cross-claims, counterclaims, third-party claims, indemnity claims,
contribution claims or any other claims whatsoever, in each case held by the Debtors, whether
disputed or undisputed, suspected or unsuspected, foreseen or unforeseen, direct or indirect, choate
or inchoate, existing or hereafter arising, in law, equity or otherwise, whether direct, indirect,
derivative, or otherwise, based in whole or in part upon any act or omission or other event
occurring prior to the Petition Date, or during the course of the Chapter 11 Cases through the Plan
Effective Date.

       “Chapter 11 Cases” means when used with reference to a particular Debtor the chapter 11
case commenced by it, and when used with reference to all Debtors the jointly administered chapter
11 cases commenced by all of them.

        “CHOW Process” means Purchaser’s submission of its Certificate of Need application to
the New York State Department of Health and its Transfer of Physical Assets application to the
U.S. Department of Housing and Urban Development, with respect to each skilled nursing or
assisted living facility being acquired.

       “Claim” means any claim (as defined in section 101(5) of the Bankruptcy Code) against a
Debtor.
                                                 2
       Case 1-19-45422-ess        Doc     Filed 03/24/20     Entered 03/24/20 20:02:38




       “Claims Agent” means Prime Clerk LLC.

       “Claims Objection Bar Date” means the General Claims Objection Bar Date and the Tort
Claims Objection Bar Date.

        “Class” means a category of Claims or Equity Interests classified together as described in
Article III, pursuant to section 1122(a) of the Bankruptcy Code.

       “Confirmation Date” means the date on which the Court enters the Confirmation Order.

       “Confirmation Hearing” means the hearing conducted by the Court pursuant to section
1128(a) of the Bankruptcy Code to consider confirmation of this Plan, as such hearing may be
adjourned or continued from time to time.

       “Confirmation Order” means the order of the Bankruptcy Code confirming this Plan
pursuant to section 1129 of the Bankruptcy Code.

       “Consent Decree” means the Consent Decree entered in the EEOC Action on September
24, 2018 [Dkt. No. 4].

       “Court” means the United States Bankruptcy Court for the Eastern District of New York.

        “Cure Amounts” means all amounts that must be paid by the Debtors and all obligations
that otherwise must be satisfied pursuant to section 365(b)(1)(A) of the Bankruptcy Code in
connection with any assumed Executory Contracts or Unexpired Leases in connection with the
Sale as provided in the Purchase Agreement or the Sale Order.

       “Debtor(s)” has the meaning set forth in the preamble to this Plan.

       “Debtor Release Parties” shall have the meaning set forth in Section 8.5(a).

       “DIP Lender” means ABS DIP, LLC.

       “DIP Loan” means the revolving credit facility provided under the DIP Loan Agreement.

       “DIP Loan Agreement” has the meaning ascribed to such term in the DIP Order.

       “DIP Loan Claim” means the Claim of ABS DIP, LLC against each Debtor arising under
the DIP Loan Agreement and the DIP Order, which shall be Allowed in the amount set forth in
Section 2.3.

       “DIP Order” means the Final Order (i) Authorizing Debtors to (a) Obtain Postpetition
Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), and
364(e), and (b) Use Cash Collateral pursuant to 11 U.S.C. § 363, and (ii) Granting Adequate
Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, entered November 22, 2019 [Dkt.
No. 264].



                                                3
       Case 1-19-45422-ess        Doc     Filed 03/24/20     Entered 03/24/20 20:02:38




        “Disclosure Statement” means the disclosure statement to accompany this Plan, including
all attached exhibits, appendices, and schedules, as provisionally approved by the Court as
containing adequate information, pursuant to section 1125 of the Bankruptcy Code, and as may be
amended, modified, or supplemented from time to time.

       “Disputed” means, with respect to any Claim, a Claim or any portion thereof that has not
been Allowed pursuant to this Plan or a Final Order of the Court and:

       (a)     if a Proof of Claim has been timely filed by the applicable Bar Date, such Claim is
               designated on such Proof of Claim as unliquidated, contingent, or disputed, or in
               zero or unknown amount, and has not been resolved by written agreement of the
               parties or a Final Order of the Court;

       (b)     if either (i) a Proof of Claim has been timely Filed by the applicable Bar Date or
               (ii) a Claim has been listed on the Schedules as liquidated in amount, non-
               contingent and undisputed, a Claim as to which an objection or request for
               estimation has been timely filed which has not been withdrawn, overruled, or
               determined by a Final Order;

       (c)     that is the subject of an objection or request for estimation filed in the Court and
               which objection or request for estimation has not been withdrawn, resolved, or
               overruled by a Final Order; or

       (d)     that is otherwise disputed by the Plan Administrator or Responsible Officer, as
               applicable, in accordance with the provisions of this Plan or applicable law, which
               dispute has not been withdrawn, resolved, or overruled by a Final Order.

        “Disputed Claims Reserve” means a reserve established in accordance with Section 5.4(b)
for the payment of Disputed Claims.

       “Distribution” means cash distributed under this Plan to holders of Allowed Claims.

        “Distribution Date” means the date of any Distribution under this Plan. The initial
Distribution Date shall occur as soon as reasonably practicable following the Plan Effective Date,
as determined by the Plan Administrator. Subsequent Distribution Dates shall occur as soon as
practicable following a determination by the Plan Administrator that there exists sufficient
available cash to warrant subsequent Distributions.

       “DOH” shall means the New York State Department of Health.

       “EEOC Action” means the action titled Equal Employment Opportunity Commission v.
Absolut Facilities Management, LLC, et al., Case No. 1:18-cv-01020 (W.D.N.Y.).

       “Equity Interests” means any membership interest in one or more of the Debtors.

        “Estates” means the estates of the Debtors created upon the Petition Date pursuant to
section 541 of the Bankruptcy Code.

                                                4
       Case 1-19-45422-ess         Doc     Filed 03/24/20     Entered 03/24/20 20:02:38




       “Executory Contract or Unexpired Leases” means a contract or lease to which one or more
Debtors is a party that is subject to assumption or rejection under section 365 of the Bankruptcy
Code.

        “Final Order” means an order or judgment of the Court or other court of competent
jurisdiction with respect to the subject matter, as entered on the docket in any Chapter 11 Cases or
the docket of any court of competent jurisdiction, and as to which the time to appeal, seek
reconsideration under Rule 59 of the Federal Rules of Civil Procedure, seek a new trial,
reargument, or rehearing and, where applicable, petition for certiorari has expired, and no appeal
or petition for certiorari or other proceedings for a new trial, reargument, or rehearing has been
timely taken, or as to which any appeal that has been taken or any petition for certiorari that has
been or may be timely filed has been withdrawn or resolved by the highest court to which the order
or judgment was appealed or from which certiorari was sought or the new trial, reargument, or
rehearing shall have been denied, resulted in no stay pending appeal of such order, or has otherwise
been dismissed with prejudice; provided, however, that the possibility that a motion pursuant to
Rule 60 of the Federal Rules of Civil Procedure or Bankruptcy Rule 9024, or any analogous rule,
may be filed relating to such order or judgment shall not cause such order or judgment not to be a
Final Order.

        “General Administrative Expense Claim” means any Administrative Expense Claim other
than a Professional Fee Claim.

       “General Claims Objection Bar Date” means the bar date for objecting to all Claims against
the Debtors other than Tort Claims, which shall be three (3) years after the Plan Effective Date;
provided, however, the Plan Administrator may seek additional extensions of this date for cause
shown.

        “General Unsecured Claim” means any Claim other than an Administrative Expense
Claim, a Priority Claim, a Secured Claim, or a Landlord Cure Claim, asserted as unsecured against
the Debtors.

      “Governmental Unit” has the meaning ascribed to such term in section 101(27) of the
Bankruptcy Code.

        “Healthcare Receivables” means all of the Debtors’ accounts receivable and other rights to
payment from any source that arise from services rendered by the Debtors prior to the ASA
Effective Date, whether billed before or after the ASA Effective Date.

       “HUD” means the United States Department of Housing and Urban Development.

        “Insurance Policy” means any issued policy of insurance and any agreements relating
thereto covering the Debtors, the Estates, or their members, managers, officers, employees, or
fiduciaries, or that may be available to provide coverage for Claims against the Debtors or any of
the foregoing, including without limitation any general liability, property, workers compensation,
casualty, umbrella, or excess liability policy(ies), errors and omissions, directors and officer or
similar executive, fiduciary and organization liability policy(ies) (Side A, B, or C coverage), and
any tail with respect thereto.

                                                 5
       Case 1-19-45422-ess         Doc     Filed 03/24/20     Entered 03/24/20 20:02:38




       “Intercompany Claims” means collectively any Claim, Cause of Action, or remedy held by
a Debtor against another Debtor.

         “Landlord Claim Settlement” means: (a) Allowance of the Landlord Group’s Claims as
follows: (i) $1 million of the cure amount due the Landlord Group as an Administrative Expense
Claim that will be paid after Debtors’ payroll taxes have been paid in full but before payment of
all other Priority Tax Claims, and (ii) the balance of the amounts asserted in the Landlord Group’s
Proofs of Claim as General Unsecured Claims; and (b) upon the Plan Effective Date, in lieu of the
foregoing: (i) Allowance of the Landlord Cure Claim which will receive treatment as a Class 4
Claim as set forth in Section 3.2(d), and (ii) Allowance of the Landlord Group’s Claims asserted
in the Proof of Claim filed against Orchard Park which will receive treatment as a Class 5 Claim
as set forth in Section 3.2(e); provided, however, that in the event the Landlord Group informs the
Debtors and Committee in a signed writing that its personal property that is alleged to be missing
from the Orchard Park facility has been returned to the Landlord Group’s reasonable satisfaction,
the Landlord Group will waive its Class 5 Claims. The foregoing description is a summary only
and is qualified in its entirety by reference to the Plan Term Sheet.

       “Landlord Cure Claim” means the Landlord Group’s General Unsecured Claim that is
Allowed in the amount set forth in Section 3.2(d).

        “Landlord Group” means 292 Main Street, LLC; 6060 Armor Road, LLC; 2178 N. Fifth
Street, LLC; 101 Creekside Drive, LLC; 4540 Lincoln Drive, LLC; and 26 Cass Street, LLC.

       “Landlord Release Parties” shall have the meaning set forth in Section 8.5(a).

       “Lien” has the meaning ascribed to that term in section 101(37) of the Bankruptcy Code.

       “Net Available Cash” shall mean, and be calculated, as follows: the amount of the Debtors’
cash and all proceeds of Estate assets less Retained Proceeds and unpaid and outstanding Allowed
Secured Claims, Allowed Administrative Expense Claims, and Allowed Priority Claims.

      “Non-Debtor Entities” means Absolut Center for Nursing and Rehabilitation at Dunkirk,
LLC, Absolut Center for Nursing and Rehabilitation at Eden, LLC, Absolut Center for Nursing
and Rehabilitation at Endicott, LLC, Absolut Center for Nursing and Rehabilitation at Houghton,
LLC, and Absolut Center for Nursing and Rehabilitation at Salamanca, LLC.

       “Officers” shall have the meaning set forth in Section 4.8.

       “OMIG” means the New York State Office of the Medicaid Inspector General.

        “Other Secured Claim” means any Claim other than the Prepetition Loan Claims and the
DIP Loan Claim that is secured by a Lien on property in which the Estates have an interest, to the
extent of the value of the holder’s interest in the Estates’ interest in such property, as determined
in accordance with section 506(a) of the Bankruptcy Code. For the avoidance of doubt, the Claims
of Capital Funding and HUD are Other Secured Claims.

       “Oversight Committee” means the committee established pursuant to Section 4.5 and
Section 4.7.
                                                 6
       Case 1-19-45422-ess         Doc     Filed 03/24/20     Entered 03/24/20 20:02:38




       “Petition Date” means September 10, 2020.

       “Plan Administrator” means Ronald Winters of Gibbins Advisors, LLC, or any successor.

        “Plan Administrator Agreement” means the agreement governing the employment, duties,
and compensation of the Plan Administrator, as described in Section 4.6, the form of which shall
be included in the Plan Supplement.

        “Plan Effective Date” means a Business Day selected by the Committee in consultation
with the Plan Administrator after all conditions specified in Section 11.1 have been satisfied or
waived, and on which the Plan Administrator commences making Distributions. The Plan shall be
deemed to be substantially consummated under sections 101 and 1127 of the Bankruptcy Code on
the Plan Effective Date.

        “Plan Settlement” means the settlement embodied by the Plan Term Sheet, which
compromises and settles certain Claims and issues related to the Sale and this Plan and provides
for among other things: (a) the Landlord Claim Settlement; (b) the DIP Lender’s waiver of $50,000
on account of the DIP Loan Claim; (c) certain caps on Professional Fee Claims of Debtors’ counsel
and Chief Restructuring Officer; (d) certain releases provided in this Plan; and (E) appointment of
the Plan Administrator. The foregoing description is a summary only and is qualified in its entirety
by reference to the Plan Term Sheet.

        “Plan Supplement” means the supplemental documents, schedules, and exhibits to this
Plan, to be filed no later than seven (7) days before the deadline established by the Court for
submitting votes to accept or reject this Plan; provided, however, that the Committee shall have
the right to amend all such documents through the Plan Effective Date, with the consent of the
Debtors and the Landlord Group which shall not be unreasonably withheld.

       “Plan Term Sheet” means the Chapter 11 Plan Term Sheet that is annexed to the Sale Order,
a copy of which is also annexed to the Disclosure Statement.

       “Prepetition Loan Agreements” means (a) the Credit and Security Agreement dated as of
May 22, 2009, among Capital Finance, LLC, as lender and agent, and Allegany, Aurora Park,
Gasport, Orchard Park, and Three Rivers, as borrowers; and (b) the Credit and Security Agreement
dated as of May 22, 2009, among Capital Finance, LLC, as lender and agent, and AFM and
Westfield, as borrowers.

        “Prepetition Loan Claims” means the Claims against the Debtors arising under the
Prepetition Loan Agreements.

       “Priority Claims” means, collectively, Priority Non-Tax Claims and Priority Tax Claims.

        “Priority Non-Tax Claim” means any Claim accorded priority in right of payment under
section 507(a)(4)-(7) of the Bankruptcy Code.

        “Priority Tax Claim” means a Claim of a Governmental Unit of the kind specified in
section 507(a)(8) of the Bankruptcy Code.

                                                 7
       Case 1-19-45422-ess        Doc     Filed 03/24/20     Entered 03/24/20 20:02:38




        “Pro Rata Share” means, with respect to any Distribution to the holder of an Allowed Claim
in a particular Class or otherwise, a fraction, the numerator of which will be the holder’s Allowed
Claim and the denominator of which will be the sum of all Allowed Claims and all Disputed
Claims in such Class and, if applicable, other Classes.

       “Professional Fee Claim” means a Claim for compensation or reimbursement of expenses
under section 330, 331, or 503(b) of the Bankruptcy Code.

       “Professional Fee Claim Caps” means the caps contained in the Plan Term Sheet for (a)
Debtors’ counsel Loeb & Loeb LLP in the amount of $2.7 million and (b) Debtors’ Chief
Restructuring Officer in the amount of $574,900.

       “Proof of Claim” means a proof of claim filed against a Debtor in the Chapter 11 Cases.

      “Purchase Agreement” means the Asset Purchase Agreement, dated as of January 30, 2020,
among the Selling Debtors and Purchaser.

       “Purchaser” means RCA Healthcare Management, LLC or its affiliates.

       “Released Parties” shall have the meaning set forth in Section 8.3.

       “Rejection Claims” shall have the meaning set forth in Section 7.3.

       “Rejection Deadline” shall have the meaning set forth in Section 7.3.

       “Reserves” means the Wind Down Expense Reserve and Disputed Claims Reserve.

       “Responsible Officer” shall have the meaning set forth in Section 4.8(a).

      “Responsible Officer Agreement” means an agreement governing the employment, duties,
and compensation of the Responsible Officer, the form of which shall be included in the Plan
Supplement.

        “Retained Proceeds” means all amounts allocated to the Reserves plus any unpaid and
outstanding fees due to the Plan Administrator or its professionals or the Responsible Officer that
are not otherwise allocated to and provided for in the Wind Down Expense Reserve.

      “Sale” means the sale of the Debtors’ assets to Purchaser pursuant to the Purchase
Agreement.

        “Sale Effective Date” means a Business Day selected by the Plan Administrator in
consultation with the Responsible Officer after all conditions specified in Section 11.3 have been
satisfied or waived.

        “Sale Order” means the Order Authorizing (i) Sale of Substantially all of the Debtors’
Assets to RCA Healthcare Management, LLC, Free and Clear of Liens, Claims, and Interests and
(ii) Assumption and Assignment of Contracts, entered February 10, 2020 [Dkt. No. 446].


                                                8
       Case 1-19-45422-ess        Doc     Filed 03/24/20     Entered 03/24/20 20:02:38




       “Sale Proceeds” means the proceeds from the Sale payable under the Purchase Agreement.

        “Schedules” means the Schedules of Assets and Liabilities and the Statement of Financial
Affairs filed by each Debtor on October 16, 2019, and any and all amendments and modifications
thereto.

       “Secured Claims” means, collectively, the Prepetition Loan Claims, DIP Loan Claim, and
Other Secured Claims.

       “Selling Debtors” means all of the Debtors other than Orchard Park.

       “Settlement Agreement” means that certain Settlement Agreement, dated as of November
20, 2019, approved by Order Approving Settlement Agreement Between the Debtors, the Landlord
Group, and Israel Sherman, dated December 18, 2019 [Dkt. No. 322].

       “Settlement Fund” means the balance of the deposit account at M&T Bank titled in the
name of AFM, opened on or about November 27, 2018 and funded in the amount of $425,000
pursuant to the Consent Decree (Acct. No. ending 7673).

          “Tort Claims” asserting a right to payment on account of wrongful death, professional
liability or malpractice or other tort Liability.

       “Tort Claims Objection Bar Date” means the bar date for objecting to all Tort Claims,
which shall be three (3) years after the Plan Effective Date; provided, however, the Responsible
Officer may seek additional extensions of this date for cause shown.

       “Undeliverable Distribution” shall have the meaning set forth in Section 5.8.

       “U.S. Trustee Fees” means all fees and charges assessed against the Estates pursuant to
28 U.S.C. § 1930.

      “Wind Down Budget” means the budget annexed to the Plan Term Sheet, as the same may
be modified from time to time in accordance with this Plan.

      “Wind Down Expense Reserve” means a reserve established for the payment of Wind
Down Expenses.

         “Wind Down Expenses” means all costs, expenses, and other liabilities incurred or
anticipated to be incurred by the Plan Administrator and the Debtors in exercising their rights and
fulfilling their obligations under this Plan and the Plan Administrator Agreement, including
amounts due to the Plan Administrator and professionals employed by him, amounts due to the
members of the Oversight Committee, amounts payable to the Responsible Officer, the cost of
directors and officers liability insurance provided pursuant to Section 4.8, U.S. Trustee Fees, and
all other amounts set forth in the Wind Down Budget.




                                                9
       Case 1-19-45422-ess          Doc     Filed 03/24/20      Entered 03/24/20 20:02:38




1.2     Rules of Construction

         The words “herein,” “hereof,” “hereto,” and “hereunder,” refer to this Plan as a whole and
not to any particular Article or Section. Unless otherwise specified, all references in this Plan to
an Article, Section, or Exhibit, are to the respective Article of, Section of, or Exhibit to, this Plan.
Whenever from the context it is appropriate, each term, whether stated in the singular or the plural,
will include both the singular and the plural. Any term that is not otherwise defined herein, but
that is defined in the Bankruptcy Code or Bankruptcy Rules, shall have the meaning given to that
term in the Bankruptcy Code or Bankruptcy Rules. The rules of construction contained in section
102 of the Bankruptcy Code shall apply to the construction of this Plan. Captions and headings in
this Plan are for convenience of reference only and shall not limit or otherwise affect the provisions
hereof.

1.3     Computation of Time

        The provisions of Bankruptcy Rule 9006(a) shall apply in computing any period of time
prescribed or allowed by this Plan.

1.4     Exhibits, Supplements, and Schedules

      All exhibits, supplements, and schedules to this Plan, including those filed with the Plan
Supplement, are incorporated into and are a part of this Plan as if set forth herein.


                         TREATMENT OF UNCLASSIFIED CLAIMS

2.1     Administrative Expense Claims

        (a)     General Administrative Expense Claims

        Except to the extent that the holder of an Allowed General Administrative Expense Claim
agrees to less favorable treatment, and subject to Section 5.2, each such holder shall receive on
account of such Claim cash in an amount equal to the Allowed amount of such Claim, on the later
of the Plan Effective Date and the date on which such General Administrative Expense Claim
becomes an Allowed General Administrative Expense Claim, or as soon as reasonably practicable
thereafter; provided, however, absent an order to the contrary, no Allowed General Administrative
Expense Claim (other than the DIP Loan Claim) may be paid prior to the Plan Effective Date that
is not contained in the Wind Down Budget and has not been paid prior to the ASA Effective
Date.

        Each holder of a General Administrative Expense Claim, other than the holder of (i) the
DIP Loan Claim, or (ii) a General Administrative Expense Claim for an expense or liability
incurred and payable in the ordinary course of business by a Debtor, or arising in the ordinary
course of business out of the employment of an individual from and after the Petition Date,
must file with the Court an application for Allowance of such General Administrative Expense
Claim within thirty (30) days following the Plan Effective Date. Such application must include at
a minimum the name of the applicable Debtor that is purported to be liable for such Claim, the
asserted amount of the General Administrative Expense Claim, the basis for such Claim, and
                                                10
       Case 1-19-45422-ess        Doc     Filed 03/24/20     Entered 03/24/20 20:02:38




supporting documentation. Any holder of a General Administrative Expense Claim that does
not timely apply for Allowance of the same within the foregoing thirty (30) day period shall
be forever barred from asserting such Claims against the Plan Administrator, the Debtors,
or their property, and such holder shall be enjoined from commencing or continuing any
action, employment of process, or act to collect, offset, or recover such Claim.

       (b)     Professional Fee Claims

        All attorneys or other professional persons employed by the Debtors or the Committee
pursuant to section 327 or 1103 of the Bankruptcy Code shall file their respective applications
for final Allowance of their respective Professional Fee Claims within thirty (30) days following
the Plan Effective Date. Each such professional shall receive on account of such Claim payment
in full in cash in the amount Allowed by the Court after notice and a hearing, subject to the
Professional Fee Claim Caps (as applicable) and subject to Section 5.2.

2.2    Priority Tax Claims

        Except to the extent that the holder of an Allowed Priority Tax Claim agrees to
less favorable treatment, and subject to Section 5.2, each such holder shall receive on account of
such Claim, at the option of the Plan Administrator, (a) cash in an amount equal to the Allowed
amount of such Claim, on the later of the Plan Effective Date and the date on which such Priority
Tax Claim becomes an Allowed Priority Tax Claim, or as soon as reasonably practicable
thereafter, or (b) installment payments in accordance with section 1129(a)(9)(C) of the Bankruptcy
Code.

2.3    DIP Loan Claim

        Subject to Section 5.2, the DIP Lender shall receive on account of its Allowed DIP Loan
Claim cash in an amount equal to the Allowed amount of such Claim, on the Plan Effective Date
or as soon as reasonably practicable thereafter. The DIP Loan Claim shall be Allowed in the
amount of outstanding obligations due and payable under the DIP Order and DIP Loan Agreement
with interest on all outstanding obligations owed calculated at the non-default rate, less $50,000.
Except for the specific agreements of the DIP Lender in this Plan concerning the treatment to be
afforded to the Prepetition Loan Claims and the DIP Loan Claim, post-confirmation governance
of the Debtors, and use of the DIP Lender’s collateral to fund the Wind Down Budget (as approved
by the DIP Lender), until the DIP Loan Claim is paid in full, nothing in this Plan or the
Confirmation Order shall constitute or be deemed to constitute a waiver or novation of any rights
and remedies held by or granted to the DIP Lender under the DIP Order and the DIP Loan
Agreement.

2.4    U.S. Trustee Fees

        All U.S. Trustee Fees incurred by the Debtors attributable to the period ending on the Plan
Effective Date shall be paid within thirty days following such date. Following the Plan Effective
Date, the Plan Administrator shall file post-confirmation quarterly reports in accordance with the
guidelines established by the Office of the U.S. Trustee, and pay U.S. Trustee Fees based on each
Debtor’s disbursements until its respective Chapter 11 Case has been closed.

                                                11
         Case 1-19-45422-ess       Doc       Filed 03/24/20   Entered 03/24/20 20:02:38




      CLASSIFICATION AND TREATMENT OF CLAIMS AND EQUITY INTERESTS

3.1      Classification

       The following table designates Classes of Claims and Equity Interests for all purposes,
including voting, confirmation, and Distribution pursuant to this Plan, and specifies which Classes
are impaired or unimpaired under sections 1123 and 1124 of the Bankruptcy Code, and entitled to
vote to accept or reject this Plan in accordance with section 1126 of the Bankruptcy Code or
deemed to accept or reject this Plan.

 Class                    Designation          Status under Plan            Voting Status
 1                        Prepetition Loan     Unimpaired                   Deemed to accept
                          Claims
 2                        Other Secured Claims Unimpaired                   Deemed to accept

 3                        Priority Non-Tax         Unimpaired               Deemed to accept
                          Claim
 4                        Landlord Cure Claim      Impaired                 Entitled to vote

 5                        General Unsecured        Impaired                 Entitled to vote
                          Claims
 6                        Intercompany Claims      Impaired                 Deemed to reject

 7                        Equity Interests         Impaired                 Deemed to reject


3.2      Treatment of Claims and Equity Interests

       Subject to Section 5.2, each Class of Claims and Equity Interests shall receive treatment
under this Plan as follows:

         (a)    Class 1: Prepetition Loan Claims

        Each holder of an Allowed Prepetition Loan Claim shall receive on account thereof cash
in an amount equal to the Allowed amount of such Claim, on the Plan Effective Date or as soon
as reasonably practicable thereafter. Each Prepetition Loan Claim shall be Allowed in the amount
of outstanding obligations due and payable under the applicable Prepetition Loan Agreement with
interest on outstanding principal calculated at the non-default rate.

         (b)    Class 2: Other Secured Claims

        Except to the extent that the holder of an Allowed Other Secured Claim agrees to less
favorable treatment, each such holder shall receive on account of such Claim, at the option of the
Plan Administrator, (i) cash in an amount equal to the Allowed amount of such Claim, on the later
of the Plan Effective Date and the date on which such Other Secured Claim becomes an Allowed
Other Secured Claim, or as soon as reasonably practicable thereafter, (ii) delivery of the collateral
                                                 12
       Case 1-19-45422-ess         Doc     Filed 03/24/20     Entered 03/24/20 20:02:38




securing such Allowed Other Secured Claim and payment of any interest required by section
506(b) of the Bankruptcy Code, or (iii) such other treatment necessary to satisfy the requirements
of section 1129 of the Bankruptcy Code. Each holder of an Allowed Other Secured Claim shall
retain the Liens securing such Claim as of the Plan Effective Date until full and final satisfaction
of such Claim is made as provided herein, after which such Liens shall be deemed released,
terminated, and extinguished, in each case without further notice to or order of the Court, act or
action under applicable law, regulation, order or rule, or the vote, consent, authorization, or
approval of any person. For the avoidance of doubt, Capital Funding and HUD shall retain security
interests in, and Liens upon the Collateral (as defined in the Capital Funding Security Agreements),
which consists of substantially all of the Debtors’ assets (except with respect to the assets of AFM
and Westfield), including, but not limited to, contracts, Medicare and Medicaid provider
agreements, operating licenses, cash, and accounts receivable, including, but not limited to,
Healthcare Receivables. Nothing contained herein shall modify, affect, impair or alter any rights,
remedies, claims, Liens, encumbrances, interests and/or defenses of Capital Funding and/or HUD
under any agreements, regulatory agreements, loan agreements, security agreements, notes,
mortgages, leases, lease addenda, deeds of trust, and/or any other documents, all of which shall
remain in full force and effect, and/or any orders (including, but not limited to, the DIP Order and
the Sale Order), statutes, rules, regulations, policies, and/or applicable law.

       (c)     Class 3: Priority Non-Tax Claims

        Except to the extent that the holder of an Allowed Priority Tax Claim agrees to
less favorable treatment, and subject to Section 5.2, each such holder shall receive on account of
such Claim, (a) cash in an amount equal to the Allowed amount of such Claim, on the later of the
Plan Effective Date and the date on which such Priority Non-Tax Claim becomes an Allowed
Priority Non-Tax Claim, or as soon as reasonably practicable thereafter.

       (d)     Class 4: Landlord Cure Claim

       The Landlord Group shall receive on account of its Allowed Landlord Cure Claim its Pro
Rata Share of eighty-five percent (85%) of the Net Available Cash, on the Plan Effective Date or
as soon as reasonably practicable thereafter. The Landlord Cure Claim shall be Allowed in the
amount of $2,385,000.

       (e)     Class 5: General Unsecured Claims

        Except to the extent that the holder of an Allowed General Unsecured Claim agrees to less
favorable treatment, each such holder shall receive on account of such Claim its Pro Rata Share of
(i) fifteen percent (15%) of the Net Available Cash, prior to payment in full of the
Allowed Landlord Cure Claim, and (ii) one hundred percent (100%) of the Net Available Cash
thereafter.

       (f)     Class 6: Intercompany Claims

       Upon the Plan Effective Date, all Intercompany Claims shall be cancelled and holders of
Intercompany Claims will receive no Distribution on account of such Claims.


                                                13
       Case 1-19-45422-ess         Doc      Filed 03/24/20     Entered 03/24/20 20:02:38




       (g)     Class 7: Equity Interests

        Upon the Plan Effective Date, each holder of an Equity Interest in the Debtors shall retain
such interests. Upon the Sale Effective Date, all Equity Interests shall be deemed to be cancelled.
Holders of Equity Interests shall receive no Distribution or other recovery on account of such
interests.


                              MEANS FOR IMPLEMENTATION

4.1    Limited Consolidation

        (a)    This Plan is predicated upon the limited consolidation of the Debtors’ Estates into
a single Debtor for purposes of this Plan, the confirmation hereof, and Distributions hereunder.

         (b)     Upon the Plan Effective Date, (i) all property of the Debtors’ Estates, and all
liabilities, obligations, or indebtedness of the Debtors accruing prior to the Plan Effective Date,
will be deemed merged into AFM (as such, “Consolidated Debtors”) solely for purposes of this
Plan, the confirmation hereof, and Distributions hereunder; (ii) the obligations of each Debtor will
be deemed to be the obligation of the Consolidated Debtors solely for purposes of this Plan, the
confirmation hereof, and Distributions hereunder; (iii) any Claims filed or to be filed in connection
with any such obligations will be deemed Claims against the Consolidated Debtors and all Claims
filed against more than one Debtor for the same liability shall be deemed one Claim against any
obligation of the Consolidated Debtors; (iv) all transfers, disbursements, and Distributions made
by any Debtor hereunder on account of Allowed Claims and will be deemed to be made by the
Consolidated Debtors, (v) all guarantees of the Debtors of the obligations of any other Debtors
shall be deemed eliminated so that any Claim against any Debtor and any guarantee thereof
executed by any other Debtor and any joint or several Liability of any of the Debtors shall be
deemed to be one obligation of the Consolidated Debtors, and (vi) no Distributions shall be made
under the Plan on account of Intercompany Claims and all such Claims shall be eliminated.

         (c)    Notwithstanding the foregoing, such limited consolidation shall not modify, affect,
impair, or alter: (i) any obligations under any contracts or leases that were entered into during the
Chapter 11 Cases or Executory Contracts or Unexpired Leases that will be (or have been) assumed
and assigned in connection with the Sale; (ii) distributions from any Insurance Policies or proceeds
of such policies; (iii) each Debtor’s obligation to file post-confirmation quarterly reports and pay
related U.S. Trustee Fees, which obligation shall continue with respect to each Debtor until such
time as its Chapter 11 Case has been closed; (iv) the respective collateral pledged by any of the
Debtors to the holders of Allowed Secured Claims; (v) any rights, remedies, claims, Liens,
encumbrances, interests, or defenses of Capital Funding and/or HUD under any agreements,
regulatory agreements, loan agreements, security agreements, notes, mortgages, leases, lease
addenda, deeds of trust, and/or any other documents, all of which shall remain in full force and
effect, and/or any orders (including, but not limited to, the DIP Order and the Sale Order), statutes,
rules, regulations, policies, and/or applicable law; or (vi) the rights, remedies, Claims, and Liens
granted to the DIP Lender under the DIP Order, the DIP Loan Agreement, and the Sale Order.



                                                 14
       Case 1-19-45422-ess         Doc     Filed 03/24/20     Entered 03/24/20 20:02:38




4.2    Continued Corporate Existence after the Plan Effective Date

        From and after the Plan Effective Date, each Debtor shall be reorganized and shall conduct
the business of ensuring that the Sale is consummated, including satisfaction of the operational
obligations provided under the ASA. In accordance with section 1123(a)(6) of the Bankruptcy
Code, each Debtor’s certificate of incorporation and bylaws shall be deemed amended to include
a provision prohibiting the issuance of non-voting equity securities.

4.3    Vesting of Assets

         Except as otherwise provided in this Plan, pursuant to section 1141(b) of the Bankruptcy
Code, upon the Plan Effective Date all property of the Debtors’ Estates of any type or nature shall
vest in the Debtors, free and clear of all Liens, Claims, or other encumbrances. Such property shall
include, but shall not be limited to: the Healthcare Receivables, cash on hand as of the ASA
Effective Date less amounts subsequently disbursed prior to the Plan Effective Date as set forth in
the Wind Down Budget, any right to payment under the ASA or Purchase Agreement, Causes of
Action preserved under this Plan, the Settlement Fund (only if determined by Final Order to be
Estate property, as contemplated in Section 8.8 or as otherwise provided in Section 8.8), and
AFM’s interests in the Non-Debtor Entities. Except as otherwise provided in this Plan, on and
after the Plan Effective Date the Debtors may use, sell, lease, or abandon their property without
the need for prior approval of the Court. For the avoidance of doubt, Capital Funding and HUD
shall retain security interests and Liens upon the Collateral (as defined in the Capital Funding
Security Agreements), and the DIP Lender shall retain all Liens granted in the DIP Order and the
DIP Loan Agreement.

4.4    Wind Down Budget

         The cost of monetizing the Debtors’ non-cash assets, including the Healthcare Receivables
and otherwise complying with the Debtors’ obligations as debtors under the Bankruptcy Code and
of closing out the Chapter 11 Cases, shall be funded from the Wind Down Budget. If necessary,
and subject to the reasonable approval of the Landlord Group, the DIP Lender, and the Oversight
Committee, the Wind Down Budget will be extended through the full administration of the Plan.
The Wind Down Budget may be modified from time to time with the consent of each of the Plan
Administrator, DIP Lender (only until such time as the Allowed DIP Loan Claim has been paid in
full), Landlord Group (only until such time as the Allowed Landlord Cure Claim has been paid in
full), the Responsible Officer, and the Oversight Committee, which shall not be unreasonably
withheld.

4.5    Appointment of Plan Administrator and Oversight Committee

       Upon the Plan Effective Date, a Plan Administrator and Oversight Committee shall be
appointed. Their duties, powers, and obligations shall be as set forth in this Plan and the Plan
Administrator Agreement.




                                                15
       Case 1-19-45422-ess         Doc     Filed 03/24/20     Entered 03/24/20 20:02:38




4.6    Plan Administrator

        (a)     On the Plan Effective Date, the Plan Administrator shall succeed to such powers as
would have been applicable to the Debtors’ members, managers, and officers, except as set forth
in Section 4.8.

        (b)    From and after the Plan Effective Date, all property vesting in the Debtors pursuant
to Section 4.3 shall be managed by the Plan Administrator, and shall be held in the name of the
Debtors free and clear of all Liens, Claims, or other encumbrances, except as otherwise provided
in the DIP Order, the DIP Loan Agreement, the Sale Order, this Plan or the Confirmation Order.

        (c)     In the event of the resignation or removal, liquidation, death, or incapacity of the
Plan Administrator, the Oversight Committee shall designate another person to become Plan
Administrator and such person will become the successor Plan Administrator and, without any
further act, shall become fully vested with all of the rights, powers, duties, and obligations of the
predecessor Plan Administrator.

        (d)    The Plan Administrator shall be entitled to reasonable compensation at his current
standard hourly rate, subject to periodic increase in the ordinary course, and reimbursement of
actual, necessary costs and expenses, subject to the line item set aside for the Plan Administrator’s
professional fees in the Wind Down Budget, as may be modified from time to time in accordance
with Section 4.4. Compensation and expenses due the Plan Administrator shall be paid from the
Wind Down Expense Reserve, following Oversight Committee review and approval of the Plan
Administrator’s fee statement(s) pursuant to Section 4.7(e).

         (e)     The Plan Administrator shall be deemed the representative and fiduciary of the
Debtors as contemplated by section 1123(b)(3)(B) of the Bankruptcy Code, and shall have all of
the rights and powers of a trustee under sections 704 and 1106 of the Bankruptcy Code, including
the right to: (i) monetize or abandon all property vesting in the Debtors pursuant to Section 4.3;
(ii) prosecute objections to and settle or compromise Claims as provided in this Plan and the Plan
Administrator Agreement; (iii) prosecute, settle, abandon, or compromise any Causes of Action as
provided in the Plan and the Plan Administrator Agreement, (iv) establish and administer the
Reserves as provided in the Plan and the Plan Administrator Agreement; (v) make all Distributions
contemplated hereby; (vi) employ professionals to assist the Plan Administrator in fulfilling his
duties, and compensate them following Oversight Committee review of their fee statement(s) in
accordance with Section 4.7(e); (vii) except as otherwise provided herein, pay all wages, benefits,
bonuses, fees, costs, or expenses provided in the Wind Down Budget; and (viii) take all actions
and execute all agreements, instruments, and other documents necessary to implement this Plan
and the Plan Administrator Agreement; provided, however, the Responsible Officer shall have
consultation rights in respect of the foregoing and decisions by the Plan Administrator concerning
payment of Allowed Priority Tax Claims, and the Plan Administrator will consult in good faith
with the Responsible Officer in respect of the foregoing. Notwithstanding the foregoing, until the
DIP Lender has been paid in full, none of the Plan Administrator, Responsible Officer, nor the
Oversight Committee shall have any authority to modify the Wind Down Budget, compromise the
Healthcare Receivables, or pay amounts not reflected in the Wind Down Budget without the DIP
Lender’s prior written approval.

                                                 16
       Case 1-19-45422-ess          Doc     Filed 03/24/20      Entered 03/24/20 20:02:38




4.7    Oversight Committee

        (a)     The Oversight Committee shall consist of the following three (3) members: (i)
a representative designated by the Landlord Group until such time as the Allowed Landlord Cure
Claim has been paid in full; (ii) the Responsible Officer; and (iii) a designee of the Committee.
The identities of the Oversight Committee members shall be disclosed in the Plan Supplement. In
the event of the resignation or removal of the Committee designee, the Plan Administrator and
Responsible Officer shall jointly select a replacement member from among the holders General
Unsecured Claims other than the Landlord Group; and in the event that the Plan Administrator and
Responsible Officer cannot reach agreement as to the replacement member, the Oversight
Committee shall remain a two-person committee.

       (b)       The Oversight Committee shall oversee the actions of the Plan Administrator in
accordance with the terms of the Plan Administrator Agreement and shall have the right and
powers set forth in such agreement. Such rights and powers shall include the right to approve by
majority vote the following: (i) limits on the Plan Administrator compensation; (ii) the settlement
of any Cause of Action commenced after the Plan Effective Date by the Plan Administrator or any
Debtors; (iii) the compromise of any Claim asserted in an amount in excess of $250,000, pursuant
to Section 6.4; (iv) any transaction concerning, or change in the method of collecting, the
Healthcare Receivables; (v) any increase to the Wind Down Expense Reserve; (vi) any changes to
the Wind Down Budget; and (vii) any matter as to which the Plan Administrator desires guidance
from the Oversight Committee.

        (c)    The Oversight Committee shall have the right to determine by unanimous vote of
all members to petition the Court to remove the Plan Administrator for Cause or to select a
successor Plan Administrator when one is required. If the Oversight Committee is unable to reach
a unanimous decision with respect to these matters, and a deadlock persists for a period of one (1)
week, any Oversight Committee member shall have the right to move the Court for appropriate
relief.

       (d)     With the exception of the Responsible Officer, who will be compensated in
accordance with the Responsible Officer Agreement, and except for the reimbursement of
reasonable, actual costs and expenses incurred in connection with their duties as members of the
Oversight Committee, which amounts shall not be paid until the DIP Lender has been paid in full,
such members shall serve without compensation. Under no circumstances shall attorneys’ fees
incurred by the Oversight Committee or any individual members thereof be reimbursable.

        (e)     The Oversight Committee shall have the right, within ten (10) days from the
delivery of a fee statement by the Plan Administrator, a professional employed by the Plan
Administrator, or the Responsible Officer, to object to such fees in whole or in part. For an
objection to be valid, it shall be in writing and set forth in detail the specific fees objected to and
the basis for the objection. Any objection that remains unresolved fifteen (15) days after it is made
may be submitted to the Court for resolution. The uncontested portion of each fee statement shall
be paid within twenty (20) days after its delivery to the Oversight Committee, provided the amount
requested has been budgeted for in the Wind Down Budget.



                                                  17
       Case 1-19-45422-ess         Doc     Filed 03/24/20     Entered 03/24/20 20:02:38




4.8    Officers

         (a)    From and after the Plan Effective Date, through the Sale Effective Date, Israel
Sherman shall remain an officer of each Debtor, and William Lenhart shall remain an officer of
each of the Debtors (“Responsible Officer,” and together with Israel Sherman, the “Officers”).
The Officers shall have ultimate decision-making authority for the Debtors for all matters not
expressly delegated to the Plan Administrator pursuant to this Plan or the Plan Administrator
Agreement, including for the avoidance of doubt the exclusive right to object to and settle or
otherwise compromise all Tort Claims; provided, however, decision-making authority with respect
to matters regarding the provision of healthcare services shall be reserved for Israel Sherman unless
such matter involves a related-party transaction in which case the Responsible Officer shall have
authority. Notwithstanding the foregoing, Israel Sherman’s responsibilities as Officer shall also
include fulfilling all duties required of him by the Settlement Agreement, including without
limitation in connection with the transfer of the Debtors’ skilled nursing and assisted living
facilities pursuant to the Purchase Agreement and the CHOW Process.

        (b)    The Responsible Officer’s employment shall be governed by a Responsible Officer
Agreement. In the event that the Responsible Officer Agreement cannot be agreed upon, or in the
event of the resignation, removal, death, or incapacity of the Responsible Officer, Mr. Lenhart
shall be excused from serving as Responsible Officer and shall be replaced by a party selected by
the Landlord Group from a list of three (3) or more candidates provided by the Debtors.

         (c)   The Responsible Officer shall be entitled to reasonable compensation and the
reimbursement of actual, necessary costs and expenses, pursuant to the terms of the Responsible
Officer Agreement, subject to the line item set aside for the Responsible Officer’s professional
fees in the Wind Down Budget. Compensation and expenses due the Responsible Officer shall be
paid by the Plan Administrator, from the Wind Down Expense Reserve, following Oversight
Committee review and approval of the Responsible Officer’s fee statement(s) pursuant to Section
4.7(e).

        (d)    Israel Sherman shall serve as Officer of each Debtor without compensation, until
such time as the Debtor has been dissolved in accordance with Section 4.10. Israel Sherman will
execute and deliver an irrevocable proxy granting the Plan Administrator sole voting power with
respect to his membership interests in AFM through the Sale Effective Date, the form of which
shall be included in the Plan Supplement.

         (e)    From and after the Plan Effective Date, until all of the Debtors have been dissolved
in accordance with Section 4.10, the Debtors will continue to maintain directors and officers
liability insurance coverage with policy limits and coverage not less than that maintained by the
Debtors on the Petition Date, and the Plan Administrator and his employees and contractors shall
be named as additional insureds.

        (f)     Except as otherwise provided in this Article IV, upon the Plan Effective Date, all
persons then acting as managers, officers, or employees of each Debtor, that are not retained by
the Purchaser shall be, without further order of the Court, released and discharged from all further
authority, duties, responsibilities, and obligations relating to and arising from the Debtors or the
Chapter 11 Cases; provided, however, that the Plan Administrator and the Responsible Officer
                                                 18
       Case 1-19-45422-ess          Doc     Filed 03/24/20      Entered 03/24/20 20:02:38




may choose to retain such managers, officers, or employees to assist in the carrying out of their
duties hereunder, subject to the Wind Down Budget.

4.9     Collection of Healthcare Receivables

        Prior to the Plan Effective Date, the Responsible Officer shall oversee the collection of the
Healthcare Receivables and will cause the Debtors to retain Billit for such purposes, subject to the
Wind Down Budget. From and after the Plan Effective Date, the Plan Administrator shall be
responsible for overseeing collections of the Healthcare Receivables, and the Plan Administrator
shall have absolute discretion to reduce utilization of Billit as the Plan Administrator deems
appropriate. After full and final satisfaction of the Allowed DIP Loan Claim and the Allowed
Administrative Expense Claims, the Plan Administrator shall, in consultation with the Responsible
Officer, have absolute discretion to at any time elect to cease collection activities, or sell or assign
the remaining Healthcare Receivables at such time and on such terms as the Plan Administrator
determines is in the best interests of creditors, subject to Oversight Committee approval and subject
to compliance with Paragraph 20 of the Sale Order, Sections 3.01 and 3.02 of the ASA, and all
applicable non-bankruptcy law concerning the assignment of Healthcare Receivables. To the
extent that any third party collects any Healthcare Receivables on behalf of the Debtors, such third
party shall be required to remit to the Plan Administrator proceeds thereof and copies of all
information or reporting related to their collection. For the avoidance of doubt, any authority
granted to the Debtors or Plan Administrator in respect of the collection of Healthcare Receivables
shall include the right to oversee any disputes with Purchaser regarding the allocation or true-up
of any collections of Healthcare Receivables and the right to pursue collection actions in respect
of the Healthcare Receivables against any party, whether or not such party is an account debtor of
the Debtors or otherwise. Nothing contained herein shall limit the right of the Debtors or the Plan
Administrator to enforce their rights as against Purchaser all of which are expressly preserved.

4.10    Wind Down and Dissolution of the Debtors

         As soon as practicable after the Sale Effective Date and entry of a final decree closing the
Chapter 11 Case of a Debtor, the Plan Administrator shall: (a) complete and file all final or
otherwise required federal, state and local tax returns; (b) file a certificate of dissolution for the
Debtor together with all other necessary corporate documents as may be necessary to effect its
dissolution; and (c) take such other actions as the Plan Administrator may determine to be
necessary or desirable to carry out the purposes of this Plan. The filing by the Plan Administrator
of certificates of dissolution for any of the Debtors shall be authorized and approved in all respects
without further action under applicable law, regulation, order or rule, including, without limitation,
any action by Israel Sherman or the Responsible Officer. Notwithstanding the foregoing, the Plan
Administrator shall not file a certificate of dissolution for AFM unless and until the full amount of
the purchase price under the Purchase Agreement has been paid, and its ownership interests in the
Non-Debtor Entities have been transferred to Upstate Services Group or Personal Healthcare LLC,
as applicable, or otherwise disposed of.

4.11    Dissolution of Committee

       As of the Plan Effective Date, the Committee shall dissolve, and its members shall be
released and discharged from all further authority, duties, responsibilities, and obligations relating
                                                  19
       Case 1-19-45422-ess          Doc     Filed 03/24/20      Entered 03/24/20 20:02:38




to and arising from the Chapter 11 Cases; provided, however, the Committee shall continue to
exist solely for the purpose of prosecuting objections to applications for Allowance of Professional
Fee Claims.

4.12   Discharge of Patient Care Ombudsman

        As of the Plan Effective Date, the Patient Care Ombudsman appointed in these Chapter 11
Cases shall be released and discharged from all further authority, duties, responsibilities, and
obligations pursuant to section 333 of the Bankruptcy Code.

4.13   Preservation of Causes of Action

        Except as otherwise expressly provided in this Plan, any rights or Causes of Action
accruing to or held by the Estates prior to the Plan Effective Date shall vest in the Debtors on the
Plan Effective Date, including those Causes of Action identified in the Plan Supplement, if any.
The Plan Administrator may pursue those Causes of Action as deemed appropriate, in his name or
that of the Debtors. None of the Plan, Disclosure Statement, or Plan Supplement set forth an
exhaustive list of all Causes of Action preserved under this Plan and vesting in the Debtors, and
the failure to identify or list any particular Cause of Action therein shall not constitute a waiver or
release. All Causes of Action not expressly released or waived in this Plan or the
Confirmation Order shall survive confirmation of this Plan, and the assertion of Causes of
Action shall not be barred or limited by any estoppel doctrine.

4.14   Preservation of Insurance

       The treatment of Claims under this Plan shall not diminish or impair the enforceability of
any Insurance Policy that may cover Claims against the Debtors or additional insureds.

4.15   Comprehensive Settlement of Claims and Controversies

        Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019 and in
consideration for the Distributions and benefits provided under this Plan, this Plan is and shall
constitute a good faith compromise and settlement of all Claims, interests, and controversies
relating to the contractual, legal, and subordination rights that a holder of a Claim or Equity
Interest may have with respect to any Allowed Claim or Equity Interest, or any Distribution to be
made on account of the same, subject to the reservations set forth in Section 8.8. The entry of the
Confirmation Order shall constitute the Court’s approval as of the Plan Effective Date of the
compromise or settlement of all such Claims, interests, and controversies, as well as a finding by
the Court that such compromise or settlement is in the best interests of the Debtors and their
Estates, and is fair, equitable, and reasonable.

        Notwithstanding Section 12.7, the compromises, settlements, and releases described herein
shall be deemed non-severable from each other and from all other terms of this Plan. Without
limiting the foregoing, entry of the Confirmation Order shall constitute approval of the Plan
Settlement.



                                                  20
       Case 1-19-45422-ess           Doc   Filed 03/24/20     Entered 03/24/20 20:02:38




                       PROVISIONS GOVERNING DISTRIBUTIONS

5.1    Generally

        The Plan Administrator shall apply property vesting in the Debtors pursuant to Section 4.3
only in accordance with this Plan and the Plan Administrator Agreement. The Plan Administrator
shall not be required to seek approval of the Court or any other court as a condition to making any
Distribution pursuant to this Plan. All Distributions and the Reserves described in this Article V
shall be managed by the Plan Administrator in a manner that accounts for the priority of
Distributions described in Section 5.2.

5.2    Priority of Distributions

        Notwithstanding anything to the contrary in Articles II and III, cash available for
Distribution shall, subject to the funding of the Wind Down Budget from the collection of
Healthcare Receivables in accordance with Section 4.9, be paid to holders of Allowed Claims or
allocated to the Reserves in the following order or priority: first, to the holders of the Allowed
Prepetition Loan Claims on account thereof; second, to the DIP Lender on account of the Allowed
DIP Loan Claim; third, to holders of Allowed Administrative Expense Claims; fourth, to holders
of Allowed Priority Non-Tax Claims; fifth, to holders of Allowed Priority Tax Claims; and sixth,
to the Reserves. Thereafter, all Net Available Cash shall be paid to holders of Allowed Landlord
Cure Claims and Allowed General Unsecured Claims in accordance with Sections 3.2(d)-(e).

5.3    Timing of Distributions on Allowed Landlord Cure and General Unsecured Claims

       (a)     Interim Distributions

        After payment in full of all Allowed Secured Claims, Allowed Administrative Expense
Claims, and Allowed Priority Claims, the Allowed Landlord Cure Claim and Allowed General
Unsecured Claims shall be entitled to an initial Distribution from the Net Available
Cash in an amount to be determined by the Plan Administrator in accordance with this Plan, and
may also receive subsequent Distributions from the Net Available Cash on account of their
respective Claims; provided, however, that the Plan Administrator has allocated adequate funds to
the Reserves, and that the Reserves will remain adequate after any such interim Distribution is
made.

       (b)     Final Distributions

        After (i) the payment of all Wind Down Expenses, Allowed Secured Claims, Allowed
Administrative Expense Claims, and Allowed Priority Claims, (ii) the prosecution, settlement, or
abandonment of all Causes of Action, (iii) the Allowance or disallowance of all Claims, and (iv)
the liquidation or abandonment of all other property vesting in the Debtors pursuant to Section 4.3,
the Landlord Group and holders of Allowed General Unsecured Claims shall be entitled to a final
Distribution of all remaining Net Available Cash pursuant to the terms of this Plan and the Plan
Administrator Agreement, until either all such Claims are paid in full or the Net Available Cash is
exhausted.

                                                21
       Case 1-19-45422-ess         Doc     Filed 03/24/20     Entered 03/24/20 20:02:38




5.4    Reserves

       (a)     Wind Down Expense Reserve

         On the Plan Effective Date, the Plan Administrator, in consultation with the Responsible
Officer, shall establish the Wind Down Expense Reserve to ensure that the Plan Administrator will
have sufficient funds to pay certain Wind Down Expenses that may from time to time arise. The
initial amount of the Wind Down Expense Reserve shall be $250,000 funded from the collection
of Healthcare Receivables as set forth in the Wind Down Budget. The Wind Down Expense
Reserve may be augmented from time to time as provided in Section 4.4.

       (b)     Disputed Claims Reserve

       In addition to the Wind Down Expense Reserve, the Plan Administrator, in consultation
with the Responsible Officer, shall establish a Disputed Claims Reserve. The Disputed Claims
Reserve shall be for the payment of any Disputed Claim, to the extent such Disputed Claim
becomes an Allowed Claim against the Debtors. The amount set aside in the Disputed Claims
Reserve for any such Disputed Claim shall be the amount that would be Distributed on account of
such Claim if it were an Allowed Claim in the lower of: (i) the amount set forth in the Proof of
Claim filed by the holder of such Claim, and (ii) the estimated amount of such Claim for
Distribution purposes, as determined by the Court pursuant to Section 6.5.

5.5    Manner of Distribution

      Any Distributions of cash under this Plan may be made either by check drawn on a
domestic bank, by wire transfer, or by ACH.

5.6    Fractional Shares; de Minimis Distributions

        No payment of fractional cents will be made under this Plan. Any cash Distributions will
be made only in whole cents. The Plan Administrator shall have no obligation to make a
Distribution of under $100. If any Interim Distribution to be received by a holder of an Allowed
Claim would be $100 or less in the aggregate, no such payment will be made to such holder and
such cash shall be held for such holder until the date of the next Interim Distribution, or the date
of the Final Distribution, at which time such cash payment shall be made. The Plan Administrator
shall allocate an additional amount in the Disputed Claims Reserve for unpaid Distributions
resulting from such undistributed small amounts.

5.7    Delivery of Distributions

        Except as otherwise provided herein, Distributions to holders of Allowed Claims shall be
made (a) at the addresses set forth in any Proof of Claim filed by such holder (or at the last known
address of such holder if no application requesting payment or Proof of Claim has been filed or
the Debtors or Plan Administrator have been notified in writing of a change of address); (b) at the
addresses set forth in any written notices of address changes filed with the Court and served on the
Plan Administrator after the date of any related Proof of Claim, or (c) at the addresses reflected in
the Schedules if no Proof of Claim has been filed and no written notice of address change has been
filed by such holder with the Court and served on the Plan Administrator.
                                                  22
       Case 1-19-45422-ess        Doc     Filed 03/24/20     Entered 03/24/20 20:02:38




5.8    Undeliverable Distributions

        If any Distribution to the holder of an Allowed Claim is returned for lack of a current
address for the holder or otherwise, or cannot be made to the applicable holder of because of such
holder’s failure to provide any required tax information including a signed Form W-8 or W-9
(in each case, an “Undeliverable Distribution”), no further Distributions shall be made to such
holder unless and until the Plan Administrator is notified in writing of such holder’s then-current
address or other necessary information for delivery, at which time such undelivered Distribution
shall be made to such holder within ninety (90) days of receipt of such holder’s then-current
address, or other necessary information. If no such information is provided within ninety (90)
days of an attempted Distribution becoming an Undeliverable Distribution, such Undeliverable
Distribution shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code,
and the Plan Administrator shall Distribute to the holders of Allowed Claims in the appropriate
Class the amount of the Undeliverable Distribution, and the Allowed Claim giving rise to the
Undeliverable Distribution shall be deemed satisfied and released, with no recourse to the Plan
Administrator, the Debtors, or their property, to the same extent as if the Undeliverable
Distribution had been made to the corresponding holder of the Allowed Claim.

5.9    Time Bar to Cash Payments

        Checks issued by the Plan Administrator in respect of Allowed Claims shall be null and
void if not negotiated within sixty (60) days after the date of issuance thereof. Requests for
reissuance of any check shall be in writing to the Plan Administrator by the holder of the Allowed
Claim to whom such check originally was issued. Any such written claim in respect of such a
voided check must be received by the Plan Administrator on or before sixty (60) days after the
expiration of the sixty (60) day period following the date of issuance of such check. Thereafter,
the amount represented by such voided check shall irrevocably revert to the Debtors free and clear
of any restrictions. Any Claim in respect of such voided check shall be discharged and forever
barred from assertion against the Debtors, the Estates, or the Plan Administrator.

5.10   Setoffs and Recoupments

        From and after the Plan Effective Date, the Plan Administrator may, to the extent permitted
by section 558 of the Bankruptcy Code or applicable non-bankruptcy law, set off against or recoup
from any Claim on which Distributions are to be made pursuant, any Causes of Action of any
nature whatsoever that the Debtors or the Plan Administrator may have against the holder of such
Claim; provided, however, that neither the failure to effect such offset or recoupment nor the
Allowance of any Claim shall constitute a waiver or release of any right of setoff or recoupment,
nor of any other Cause of Action.

5.11   No Distribution in Excess of Allowed Amount of Claim

        Notwithstanding anything to the contrary contained in this Plan, no holder of an Allowed
Claim shall receive in respect of that Claim any Distribution in excess of the Allowed amount of
that Claim.



                                                23
       Case 1-19-45422-ess          Doc     Filed 03/24/20      Entered 03/24/20 20:02:38




5.12   No Interest on Claims

        Unless otherwise specifically provided for in this Plan, postpetition interest shall not accrue
or be paid on any Claim, and no holder of a Claim shall be entitled to interest accruing on or after
the Petition Date on any Claim. In addition, interest shall not accrue on or be paid on any Disputed
Claim in respect of the period from the Plan Effective Date to the date a final Distribution is made
when and if such Disputed Claim becomes an Allowed Claim.

5.13   Withholding Taxes

        The Plan Administrator shall be entitled to deduct any federal, state or local withholding
taxes from any payments or Distributions under this Plan. As a condition to making any
Distribution under this Plan, the Plan Administrator may require that the holder of an Allowed
Claim provide its taxpayer identification number and such other information and certification as
may be deemed necessary for the Plan Administrator to comply with applicable tax reporting and
withholding laws. Failure of a holder of any Allowed Claim to provide such taxpayer identification
number and such other information and certification may result in forfeiture of such holders’ right
to Distributions in respect of its Claim.


                  PROCEDURES FOR RESOLVING DISPUTED CLAIMS

6.1    Exclusive Right to Object to Claims

       On and after the Plan Effective Date, the Plan Administrator shall have the exclusive right
to make, file, and prosecute objections to all Disputed Claims other than Tort Claims, and the
Responsible Officer shall have the exclusive right to make, file, and prosecute objections to
Tort Claims. Notwithstanding the foregoing, the Plan Administrator shall be required to consult
with the Responsible Officer in respect of any objections to or resolutions of any Priority Tax
Claims.

6.2    Claims Objection Bar Date

        All objections to Disputed Claims shall be served upon the Holders of each such Claim on
or before the applicable Claims Objection Bar Date, unless otherwise ordered by the Court after
notice and a hearing.

6.3    No Distributions on Disputed Claims

         No Distributions shall be made on account of any Disputed Claim unless and until such
Claim becomes an Allowed Claim. In lieu of Distributions under this Plan to holders of Distributed
Claims, a Disputed Claims Reserve shall be maintained by the Plan Administrator for payment of
any Disputed Claim which becomes an Allowed Claim. Distributions on account of any Disputed
Claim that has become an Allowed Claim shall be made as provided above in Article 6, or as soon
as is reasonably practicable following Allowance of the Claim.



                                                  24
       Case 1-19-45422-ess        Doc     Filed 03/24/20     Entered 03/24/20 20:02:38




6.4    Resolution of Claims

        The Plan Administrator shall have the authority to settle and resolve any Disputed Claim
other than any Tort Claim that was asserted in an amount equal to or less than $250,000 upon such
terms as the Plan Administrator deems appropriate. With respect to any Disputed Claim (other
than any Tort Claim) that was asserted in an amount that exceeds $250,000, the Plan Administrator
shall have the authority to compromise and settle any such Claim on such terms as the Plan
Administrator deems appropriate, subject to the approval of the Oversight Committee; provided,
however, that in all cases the Plan Administrator must consult in good faith with the Responsible
Officer in respect of any settlement of a Priority Tax Claim of any amount. Any such compromise
and settlement shall be deemed final and binding upon all parties in interest in the Chapter 11
Cases. Except as provided above in respect of the Priority Tax Claims, the Plan Administrator shall
not have any obligation to provide notice to any parties in interest and shall not be required to
obtain Court approval, in connection with compromising, settling, or otherwise resolving these
Claims.

        The Responsible Officer shall have the authority to settle and resolve any Disputed Tort
Claim that was asserted in an amount equal to or less than $250,000 upon such terms as the
Responsible Officer deems appropriate. With respect to any Disputed Tort Claim asserted in an
amount that exceeds $250,000, the Responsible Officer shall have the authority to compromise
and settle any such Claim on such terms as the Responsible Officer deems appropriate, subject to
the approval of the Oversight Committee; provided, however, that the Responsible Officer shall
consult in good faith with the Plan Administrator in respect of any settlement of a Disputed Tort
Claim asserted in an amount exceeding $250,000. Any such compromise and settlement shall be
deemed final and binding upon all parties in interest in the Chapter 11 Cases. Except as provided
herein with respect to the settlement of any Disputed Tort Claim in an amount exceeding $250,000,
the Responsible Officer shall not have any obligation to provide notice to any parties in interest
and shall not be required to obtain Court approval, in connection with compromising, settling, or
otherwise resolving these Claims.

6.5    Estimation of Claims

        The Plan Administrator may request that the Court estimate any contingent or unliquidated
Claim to the extent permitted by section 502(c) of the Bankruptcy Code, regardless of whether the
Plan Administrator or any other party in interest has previously objected to such Claim or whether
the Court has ruled on any such objection, and the Court shall have jurisdiction to estimate any
Claim at any time during litigation concerning any objection to such Claim, including during the
pendency of any appeal relating to any such objection. If the Court estimates any contingent or
unliquidated Claim, that estimated amount shall constitute either the Allowed amount of such
Claim or a maximum limitation on the Claim, as determined by the Court. If the estimated amount
constitutes a maximum limitation on the Claim, the Plan Administrator may elect to object to the
ultimate Allowance of the Claim or seek to reduce and Allow the Claim (as reduced). All of the
aforementioned Claims objection, estimation, and resolution procedures are cumulative and not
exclusive of one another. Claims may be estimated and subsequently compromised, settled,
withdrawn, or resolved by any mechanism approved by the Court.


                                                25
       Case 1-19-45422-ess         Doc     Filed 03/24/20      Entered 03/24/20 20:02:38




      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

7.1    Rejection of Contracts and Leases

        Subject to the exceptions set forth in Section 7.2, on and after the Plan Effective Date, each
Executory Contract and Unexpired Lease entered into by the Debtors prior to the Petition Date
that has not previously expired or terminated pursuant to its own terms will be deemed rejected
pursuant to section 365 of the Bankruptcy Code, and written notice will be provided to each such
counterparty of such deemed rejected contract or lease (together with a statement of the date by
which any Proof of Claim must be filed). Each such contract and lease will be rejected only to the
extent that any such contract or lease constitutes an Executory Contract or Unexpired Lease. The
entry of the Confirmation Order by the Court shall constitute approval of any such rejections
pursuant to sections 365(a) and 1123 of the Bankruptcy Code and that the rejection thereof is in
the best interest of the Debtors, their Estates, and all parties in interest in the Chapter 11 Cases.

7.2    Exceptions to Rejection

        The following Executory Contracts and Unexpired Leases shall not be rejected pursuant to
this Plan: all Executory Contracts and Unexpired Leases (a) designated by the Purchaser as
Assumed Contracts under the Sale Order; (b) that the Debtors either previously assumed, and/or
assumed and assigned, or rejected; and (c) all Insurance Policies, to the extent they constitute
Executory Contracts and Unexpired Leases. Entry of the Confirmation Order shall constitute
Court approval of the Debtors’ assumption of each of the foregoing Executory Contracts and
Unexpired Leases.

7.3    Rejection Claims

        Claims created by the rejection of Executory Contracts and Unexpired Leases pursuant to
Section 7.1, or the termination of any Executory Contract or Unexpired Lease prior to the Plan
Effective Date (collectively, “Rejection Claims”) must be filed with the Claims Agent no later than
thirty (30) days after the Plan Effective Date (“Rejection Deadline”). Unless otherwise ordered
by the Court, all Rejection Claims that are filed on or before the Rejection Deadline shall be treated
as General Unsecured Claims under this Plan and shall be subject to the provisions of Article III.
All Rejection Claims that are filed after the Rejection Deadline (or not filed at all) shall be
deemed disallowed without the need for any action or formal objection by the Plan
Administrator, and shall be forever barred from assertion against the Plan Administrator,
the Officers, the Debtors, or their property except as otherwise ordered by the Court.

7.4    Effect of Anti-Assignment Provisions

        The assignment of any Executory Contract and Unexpired Lease of any Debtor
that is designated an Assumed Contract under the Sale Order shall be effective notwithstanding
any provision in such contract or lease that prohibits, restricts, or conditions its assignment,
pursuant to section 365(f) of the Bankruptcy Code, and notwithstanding that the assignment may
not be effective until the Sale Effective Date after the Chapter 11 Case of the Debtor counterparty
to such contract or lease has been closed.

                                                 26
       Case 1-19-45422-ess       Doc     Filed 03/24/20    Entered 03/24/20 20:02:38




             DISCHARGE, INJUNCTION, EXCULPATION, AND RELEASE

8.1    Discharge

       Upon the Plan Effective Date and in consideration for Distributions under the Plan,
except as otherwise provided herein or in the Confirmation Order, each holder of a Claim
or Equity Interest shall be deemed to have forever waived, released, and discharged the
Debtors, to the fullest extent permitted by section 1141 of the Bankruptcy Code, of and from
any and all Claims, rights, and liabilities that arose prior to the Plan Effective Date. Except
as otherwise provided herein, upon the Plan Effective Date, all such holders shall be forever
precluded and enjoined from prosecuting or asserting any such discharged Claims, rights,
and liabilities against or in any Debtor.

8.2    Injunction

       Except as otherwise provided in this Plan or the Confirmation Order, on and after
the Plan Effective Date, all persons who have held, currently hold, or may hold Claims
against or Equity Interests in the Debtors or the Estates that arose prior to the Plan Effective
Date shall be permanently enjoined from, on account of such Claims or Equity Interests,
taking any of the following actions, either directly or indirectly, against or with respect to
any Debtor, any Estate, or any of their respective properties or assets, or against or with
respect to the Plan Administrator, the Officers, or any additional insureds under the
Debtors’ general liability insurance policies: (a) commencing or continuing in any manner
any action or other proceeding of any kind; (b) enforcing, executing, levying, collecting,
prosecuting, seeking, or recovering in any manner any judgment, award, decree, or order,
or attaching any property pursuant to the foregoing; (c) creating, perfecting, or enforcing
any Lien or encumbrance of any kind; (d) asserting or effecting any setoff, recoupment, or
right of subrogation of any kind against any Claim or Cause of Action; (e) enjoining or
invalidating any conveyance of any property of the Debtors; (f) interfering with or in any
manner whatsoever disturbing the rights and remedies of the Plan Administrator, the
Officers, the Debtors, or the Estates under this Plan and the Confirmation Order; and (g)
taking any act, in any manner, in any place whatsoever, that does not conform to, comply
with, or that is inconsistent with any provision of this Plan. The foregoing injunction shall
not enjoin or prohibit the holder of a Disputed Claim from seeking to have such Claim
declared Allowed and paid in accordance with this Plan or any party in interest from seeking
the interpretation or enforcement before the Court of any obligations of the Debtors, the
Plan Administrator, or the Officers under this Plan.

8.3    Releases by the Debtors

        Except as otherwise provided in this Plan or the Confirmation Order, as of the Plan
Effective Date, the Debtors shall be deemed to have forever released, waived, and discharged
all claims, obligations, suits, judgments, damages, demands, debts, rights, Causes of Action,
and liabilities (other than the rights of the Debtors to enforce this Plan and the agreements
delivered hereunder) against the Debtors’ current and former members, managers, and
Officers (including, for the avoidance of doubt, Israel Sherman and Samuel Sherman), the
                                              27
       Case 1-19-45422-ess       Doc     Filed 03/24/20    Entered 03/24/20 20:02:38




Debtors’ professionals (acting in such capacity), the Landlord Group, their current and
former members, managers, and Officers, the Landlord Group’s professionals (acting in
such capacity), the members of the Committee and the Committee’s attorneys (acting in such
capacity), the DIP Lender and its current and former members, managers, and Officers, and
the DIP Lender’s attorneys (acting in such capacity) (together, the “Released Parties”),
whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, then existing or thereafter arising, in law or in equity, that
are based in whole or in part on any act, omission, transaction, event, or other occurrence
taking place on or prior to the Plan Effective Date in any way relating to the Debtors, the
Chapter 11 Cases, or this Plan or the Disclosure Statement, and that could have been asserted
by or on behalf of the Debtors or their Estates, other than claims, obligations, suits,
judgments, damages, demands, debts, rights, Causes of Action, and liabilities arising out of
or relating to any act or omission of a Released Party that constitutes actual fraud, willful
misconduct, or gross negligence, as determined by a Final Order of a court of competent
jurisdiction.

8.4    Exculpation

        Except as expressly otherwise provided in this Plan or the Confirmation Order, as of
the Plan Effective Date, to the fullest extent permissible under applicable law, none of the
Released Parties shall have or incur any liability to any holder of any Claim or Equity
Interest for any act or omission in connection with, or arising out of, the formulation,
preparation, dissemination, or confirmation of this Plan, including solicitation of
acceptances thereto, the Disclosure Statement, any Plan Supplement, or any contract,
instrument, release, or other agreement or document created or entered into, including
without limitation the Purchase Agreement, or any other act taken or omitted from being
taken, in connection with the Sale, this Plan or these Chapter 11 Cases, or any other post-
petition act taken or omitted to be taken in connection with or in contemplation of the
restructuring of the Debtors, except for acts or omissions that constitute actual fraud, willful
misconduct, or gross negligence, as determined by a Final Order of a court of competent
jurisdiction.

8.5    Mutual Releases between (i) Debtor Release Parties and Committee and (ii) Landlord
       Release Parties

        (a)    Except as otherwise provided in this Plan or the Confirmation Order, as of the
Plan Effective Date and to the fullest extent permitted by law the Debtors and each of their
current and former officers, directors, principals, members, professionals, advisors,
accountants, attorneys, investment bankers, consultants, employees, agents, and other
representatives, including for the avoidance of doubt Israel Sherman, Samuel Sherman, and
the DIP Lender (“Debtor Release Parties”) and the Committee and the Committee’s
members shall be deemed to have forever released and waived all claims, suits, damages,
demands, debts, rights, and Causes of Action against any of the Landlord Group and each
of its current and former officers, directors, principals, members, professionals, advisors,
accountants, attorneys, investment bankers, consultants, employees, agents, and other
representatives (including, for the avoidance of doubt, Ira Smedra, Abraham Schoenfeld,
and Jacob Wintner) (“Landlord Release Parties”), whether liquidated or unliquidated, fixed
                                              28
       Case 1-19-45422-ess          Doc     Filed 03/24/20      Entered 03/24/20 20:02:38




or contingent, matured or unmatured, known or unknown, foreseen or unforeseen, then
existing or thereafter arising, in law, equity, or otherwise that are based in whole or in part
on any act, omission, transaction, event or other occurrence taking place on or prior to the
Plan Effective Date in any way relating to the Debtors or the Chapter 11 Cases, and that
could have been asserted by or on behalf of the Debtors, their Estates, or the Plan
Administrator; provided, however, that Israel Sherman’s and Samuel Sherman’s release of
the Landlord Release Parties shall become effective at the time set forth and in accordance
with the Settlement Agreement.

       (b)     Except as otherwise provided in this Plan or the Confirmation Order, as of the
Plan Effective Date and to the fullest extent permitted by law the Landlord Release Parties
shall be deemed to have forever released and waived all claims, suits, damages, demands,
debts, rights, and Causes of Action against any of the Debtor Release Parties, whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, then existing or thereafter arising, in law, equity, or otherwise that
are based in whole or in part on any act, omission, transaction, event or other occurrence
taking place on or prior to the Plan Effective Date in any way relating to the Debtors or the
Chapter 11 Cases; provided, however, that the Landlord Release Parties’ releases in favor
of Israel Sherman and Samuel Sherman shall become effective at the time set forth in and in
accordance with the Settlement Agreement.

8.6    Limitation on Discharge, Injunction, Exculpation, and Release Provisions

         Notwithstanding anything to the contrary in Section 8.1 through Section 8.4, nothing herein
shall (a) serve to modify, affect, impair, or alter any rights, remedies, claims, Liens, encumbrances,
interests, or defenses of (i) Capital Funding and/or HUD under any agreements, regulatory
agreements, loan agreements, security agreements, notes, mortgages, leases, lease addenda, deeds
of trust, and/or any other documents, all of which shall remain in full force and effect, and/or any
orders (including, but not limited to, the DIP Order and the Sale Order), statutes, rules, regulations,
policies, and/or applicable law; and (ii) the DIP Lender under the DIP Order, the DIP Loan
Agreement, and the Sale Order; or (b) be construed to impact Israel Sherman’s obligations to
Sterling National Bank under any personal guaranty.

8.7    Binding Effect

        Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code, on and after
the Plan Effective Date, the provisions of this Plan shall bind any holder of a Claim against, or
Equity Interest in, the Debtors, the Estates, and their respective successors or assigns, whether or
not the Claim or Equity Interest of such holder is impaired under this Plan, whether or not such
holder has accepted this Plan, and whether or not the holder has filed a Proof of Claim.

8.8    Reservation of Rights in Favor of Governmental Units; Settlement Fund

       Notwithstanding anything to the contrary in this Plan (including the Plan Supplement),
nothing herein shall serve to:



                                                  29
       Case 1-19-45422-ess         Doc     Filed 03/24/20     Entered 03/24/20 20:02:38




                (a)    discharge, release, preclude, or enjoin: (i) any liability of a Debtor to any
Governmental Unit that is not a Claim; (ii) any Claim of a Governmental Unit arising on or after
the Plan Effective Date; (iii) any police or regulatory liability of any entity to a Governmental
Unit; (iv) any Claim of or liability to a Governmental Unit on the part of any person or entity other
than the Debtors; or (v) any obligations preserved or established in any order entered by the Court
in any Chapter 11 Case;

                (b)    enjoin or otherwise restrict a Governmental Unit from asserting or enforcing
any liability described in the preceding subsection, or performing its statutory duties, in any non-
bankruptcy action or proceeding; or

               (c)    authorize the transfer of any representative payee applications,
representative payee status, Social Security beneficiary trust accounts, National Provider
Identifiers, provider agreements, licenses, permits, registrations, or other governmental
authorizations or approvals without compliance with all applicable legal requirements under non-
bankruptcy law governing such transfers;

               (d)     limit any rights, claims, or defenses of setoff or recoupment, of the United
States of America, DOH, or OMIG, all of which are expressly preserved, as are the Debtors’
defenses and rights thereto;

               (e)     grant exculpation as provided in Section 8.4 by a Governmental Unit; or

              (f)      discharge, release, preclude, or enjoin the United States of America from
commencing or prosecuting an action in the Court seeking a judicial determination that the
Settlement Fund is not Estate property and should be distributed as provided in the Consent Decree.

        Notwithstanding anything to the contrary in this Plan, including inter alia Section 4.3 and
Section 4.15, the Plan Administrator and the Debtors shall be enjoined from Distributing,
dissipating, or otherwise transferring the Settlement Fund, and the Settlement Fund shall not vest
with the Debtors, until entry of a Final Order resolving any action contemplated in the preceding
subsection, or as otherwise agreed by the United States of America and the Plan Administrator or
the Debtors. For the avoidance of doubt, nothing herein shall be construed, so as to determine
ownership of the Settlement Fund or release any interest of the United States of America in the
Settlement Fund, or as a compromise or settlement of any action or dispute concerning the
Settlement Fund. Should the Court determine that the Settlement Fund is Estate property, the
information contained herein shall be accepted as the United States of America’s timely-filed Proof
of Claim for the Settlement Fund, and nothing herein shall serve to bar or restrict the United States
of America’s or any third party’s right to assert a General Administrative Expense Claim with
respect to the Settlement Fund.


                                    PLAN MODIFICATION

9.1    Preconfirmation Amendment

       The Committee reserves the right, in consultation with the Debtors and the Landlord
Group, pursuant to section 1127(a) of the Bankruptcy Code, to amend or modify this Plan at any
                                              30
       Case 1-19-45422-ess          Doc     Filed 03/24/20      Entered 03/24/20 20:02:38




time prior to the Confirmation Hearing. This Plan may be modified, without notice or hearing, or
on such notice and hearing as the Court deems appropriate, if the Court finds that the proposed
modification does not materially and adversely affect the rights of any parties in interest which
have not had notice and an opportunity to be heard with regard to the proposed modification.
Without limiting the foregoing, this Plan otherwise may be modified after notice and hearing. In
the event of modification before the Confirmation Hearing, any votes in favor of this Plan shall be
deemed to be votes in favor of this Plan as modified, unless the Court finds that the proposed
modification materially and adversely affects the rights of the parties that cast such votes.

9.2     Postconfirmation Amendment Not Requiring Solicitation

        After the entry of the Confirmation Order, the Committee, in consultation with the Debtors
and the Landlord Group, may modify this Plan to remedy any defect or omission or to reconcile
any inconsistencies in this Plan or Confirmation Order, as may be necessary to carry out the
purposes and effects of this Plan, provided (a) Court approval of such modification is obtained,
after notice and a hearing, and (b) such modification shall not materially and adversely affect the
interests, rights, or treatment, of any Class of Claims under this Plan.

9.3     Postconfirmation Amendment Requiring Solicitation

        After the Confirmation Date and before the Plan Effective Date, the Committee, in
consultation with the Debtors and the Landlord Group, may modify this Plan in a way that
materially or adversely affects the interests, rights, treatment, or Distributions of a class of Claims,
provided: (a) the modified Plan meets applicable requirements of the Bankruptcy Code; (b) Court
approval of such modification is obtained, after notice to all creditors entitled to receive notice,
pursuant to the Bankruptcy Code and the Bankruptcy Rules, and a hearing; (c) such modification
is accepted by at least two-thirds in amount, and more than one-half in number, of Allowed Claims
voting in each Class affected by such modification; and (d) the Debtors comply with section 1125
of the Bankruptcy Code with respect to the modified Plan.


                               RETENTION OF JURISDICTION

10.1    Retention of Jurisdiction

       Notwithstanding confirmation of this Plan or the occurrence of the Plan Effective Date, the
Court shall retain jurisdiction and authority for all purposes permitted under applicable law,
including, without limitation, for the following purposes:

              (a) to determine any motion, adversary proceeding, Avoidance Action, application,
contested matter, or other litigated matter pending on or commenced after the Confirmation Date;

              (b) to hear and determine applications for the assumption or rejection of Executory
Contracts or Unexpired Leases and the allowance, estimation, or payment of Rejection Claims and
Cure Amounts resulting therefrom;

               (c) to adjudicate any and all disputes arising from or relating to payment of
Distributions under this Plan;
                                              31
       Case 1-19-45422-ess         Doc     Filed 03/24/20     Entered 03/24/20 20:02:38




               (d) to hear and determine objections to the allowance of Claims, whether filed,
asserted, or made before or after the Plan Effective Date, including, without limitation, to hear and
determine objections to the classification of Claims and the allowance or disallowance of Disputed
Claims, in whole or in part;

                (e) to consider Claims or the allowance, classification, priority, compromise,
estimation, or payment of any Claim; provided, however, that the applicable District Court shall
have jurisdiction to estimate any Claim that cannot be estimated by the Court;

              (f) to enter, implement, or enforce such orders as may be appropriate in the event
the Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated;

               (g) to determine any other matter under the Purchase Agreement, or in connection
with the Sale or Sale Order;

               (h) to issue injunctions, enter and implement other orders, and take such other
actions as may be necessary or appropriate to restrain interference by any person with the
consummation, implementation, or enforcement of this Plan, the Confirmation Order, or any other
order of the Court;

               (i) to hear and determine any application to modify this Plan in accordance with
section 1127 of the Bankruptcy Code, to remedy any defect or omission or reconcile any
inconsistency in this Plan, the Disclosure Statement, or any order of the Court, including the
Confirmation Order, in such a manner as may be necessary to carry out the purposes and effects
thereof;

               (j) to hear and determine all Professional Fee Claims;

             (k) to hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of this Plan, the Confirmation Order, or any transactions or
payments contemplated under this Plan or the Confirmation Order, any agreement, instrument, or
other document governing or relating to any of the foregoing;

                 (l) to take any action and issue such orders as may be necessary to construe,
enforce, implement, execute, and consummate this Plan, the Responsible Officer Agreement, or
the Plan Administrator Agreement, including any exculpation or injunction provisions set forth in
this Plan, or to maintain the integrity of this Plan following consummation;

              (m) to determine such other matters and for such other purposes as may be provided
in the Confirmation Order;

              (n) to hear and determine matters concerning taxes in accordance with sections 346,
505, and 1146 of the Bankruptcy Code;

               (o) to enter a final decree closing any of the Chapter 11 Cases;

               (p) to recover all assets of the Debtors and property of the Estates wherever located;

                                                 32
       Case 1-19-45422-ess         Doc     Filed 03/24/20      Entered 03/24/20 20:02:38




               (q) to hear and determine any rights, claims, or Causes of Action held by or
accruing to the Debtors or the Plan Administrator;

              (r) to hear and determine any matters for which jurisdiction was retained by the
Court pursuant to prior orders; and

              (s) to hear and determine any other matters related hereto and not inconsistent with
the Bankruptcy Code, title 28 of the United States Code, and other applicable law.

10.2   Courts of Competent Jurisdiction

        If the Court abstains from exercising, or declines to exercise, jurisdiction or is otherwise
without jurisdiction over any matter arising out of this Plan, such abstention, refusal, or failure of
jurisdiction shall have no effect upon and shall not control, prohibit, or limit the exercise of
jurisdiction by any other court having competent jurisdiction with respect to such matter.


                                  CONDITIONS PRECEDENT

11.1   Conditions Precedent to Plan Effective Date

        The Plan Effective Date may not occur unless and until each of the following conditions
has been satisfied. Any one or more of the following conditions may be waived in whole or in
part at any time by the Committee, in consultation with the Debtors and the Landlord Group: (a)
the Court shall have entered the Confirmation Order and it shall not have been stayed, modified,
or vacated on appeal; (b) the Confirmation Order shall provide for the releases, injunctions, and
exculpation of the persons provided for by this Plan; (c) Ronald Winters of Gibbins Advisors shall
have been appointed as Plan Administrator and shall have agreed to act in such capacity in
accordance with the terms and conditions of this Plan; (d) the Wind Down Expense Reserve shall
have been funded in the full amount of $250,000 as provided in Section 5.4(a); (e) the Purchaser
shall have designated those Executory Contract and Unexpired Lease to be treated as Assumed
Contracts under the Sale Order; and (f) all actions, documents, and agreements necessary to
implement and consummate this Plan shall have been affected or executed and binding on all
parties thereto.

11.2   Effect of Nonoccurrence of Conditions Precedent to Plan Effective Date

        If each of the conditions to the occurrence of the Plan Effective Date has not been satisfied
or duly waived on or before the first Business Day after ninety (90) days after the Confirmation
Date, or by such later date as is approved after notice and a hearing by the Court, then upon motion
by any party in interest made before the time that each of the conditions has been satisfied or duly
waived, the Confirmation Order may be vacated by the Court; provided, however, that,
notwithstanding the filing of such a motion, the Confirmation Order shall not be vacated if each
of the conditions to occurrence of the Effective Date is either satisfied or duly waived before the
Court enters an order granting the relief requested in such motion.



                                                 33
       Case 1-19-45422-ess        Doc     Filed 03/24/20     Entered 03/24/20 20:02:38




11.3   Conditions Precedent to Sale Effective Date

       The Sale Effective Date may not occur unless and until each of the following conditions
has been satisfied: (a) all governmental and third-party approvals and consents contemplated by
the Purchase Agreement shall have been given, not subject to unfilled conditions, and be in full
force and effect, and any applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority that would restrain, prevent, or otherwise impose
materially adverse conditions on such transaction; and (b) the Sale shall have closed.


                                      MISCELLANEOUS

12.1   Governing Law

        Except to the extent that the Bankruptcy Code, the Bankruptcy Rules, or other federal laws
apply, the laws of the State of New York shall govern the rights and obligations arising under this
Plan without giving effect to conflicts of laws principles.

12.2   Continuing Effect of Prior Orders

        Notwithstanding anything in this Plan to the contrary, the DIP Order and the Sale Order
and any and all related documents including the Purchase Agreement shall not be modified,
limited, or amended by this Plan or the Confirmation Order.

12.3   Exemption from Certain Transfer Taxes

        Pursuant to section 1146(a) of the Bankruptcy Code, any transfers from any of the Debtors
pursuant to the Plan or to the Purchaser in connection with the Sale shall not be subject to any
stamp tax or similar tax, and the Confirmation Order shall direct the appropriate state or local
governmental officials or agents to forgo the collection of any such tax or governmental
assessment and to accept for filing and recordation any of the foregoing instruments or other
related documents without the payment of any such tax or governmental assessment.

12.4   Waiver of Bankruptcy Rule 3020

       The Committee may request that the Confirmation Order include (a) a finding that
Bankruptcy Rule 3020(e) shall not apply to the Confirmation Order and this Plan be immediately
binding and enforceable; and (b) authorization to consummate this Plan immediately after entry of
the Confirmation Order.

12.5   No Admissions

        Notwithstanding anything herein to the contrary, nothing contained in this Plan or the
Disclosure Statement shall be deemed as an admission by any person with respect to any matter
set forth herein.




                                                34
       Case 1-19-45422-ess         Doc      Filed 03/24/20     Entered 03/24/20 20:02:38




12.6   Successors and Assigns

        The rights, benefits, and obligations of any person named or referred to in this Plan shall
be binding upon, and shall inure to the benefit of, their heir, executor, administrator, successor, or
assign.

12.7   Severability

        Should any provision in this Plan be determined to be unenforceable, such determination
shall in no way limit or affect the enforceability and operative effect of any other provision of this
Plan.

12.8   Notice of Plan Effective Date and Sale Effective Date

        Not later than seven (7) days following the occurrence thereof, the Debtors or the Plan
Administrator shall file a notice of the occurrence of each the Plan Effective Date and the Sale
Effective Date.

12.9   Notices

        Any notice required or permitted to be provided under this Plan, unless otherwise provided
herein, shall be in writing and served by either (a) certified mail, return receipt requested, postage
prepaid, (b) hand delivery, or (c) overnight mail, postage prepaid, and addressed as follows:

If to the Plan Administrator:

       Gibbins Advisors, LLC
       1900 Church Street, Suite 300
       Nashville, Tennessee 37203
       Attn: Ronald Winters

If to Israel Sherman:

       Absolut Facilities Management, LLC
       111 Marcus Avenue, Suite 107
       Lake Success, New York 11042
       Attn: Israel Sherman

If to the Responsible Officer:

       WKL Advisors, LLC
       400 Seasage Drive, Apt. 602
       Delray Beach, Florida 33483
       Attn: William K. Lenhart




                                                 35
       Case 1-19-45422-ess          Doc      Filed 03/24/20      Entered 03/24/20 20:02:38




        With a copy to:

        Loeb & Loeb LLP
        345 Park Avenue
        New York, New York 10154
        Attn: Schuyler G. Carroll

If to the Committee:

        Official Committee of Unsecured Creditors of Absolut Facilities Management, LLC, et al.
        c/o Amini LLC
        131 West 35th Street, 12th Floor
        New York, New York 10001
        Attn: Avery Samet and Jeffrey Chubak

12.10 Post-Effective Date Notice

        Notice of all post-Plan Effective Date matters for which notice is required to be given shall
be deemed sufficient if served upon the U.S. Trustee, counsel to the Plan Administrator, and any
creditor that has a direct pecuniary interest in the relief that is the subject of the applicable notice,
motion, or other document. With the exception of the U.S. Trustee, any person desiring to remain
on the Bankruptcy Rule 2002 service list shall be required to file a request for continued service.
Parties who do not file such a request for continued service shall be removed from the Debtors’
Bankruptcy Rule 2002 service list upon the Plan Effective Date and shall only be served motions
or objections where they have a direct pecuniary interest in the subject relief. Notice of the
requirement to file a request for continued service will be provided in the notice of entry of the
Confirmation Order served pursuant to Bankruptcy Rule 3020(c).

12.11 Deemed Acts

       Whenever an act or event is expressed under this Plan to have been deemed done or to have
occurred, it shall be deemed to have been done or to have occurred without any further act by any
party by virtue of this Plan and the Confirmation Order.

12.12 Conflicts

        Except as set forth in this Plan, to the extent that any provision of the Disclosure Statement,
or any order (other than the Confirmation Order, the DIP Order, or the Sale Order) referenced in
this Plan (or any exhibits, schedules, appendices, supplements, or amendments to any of the
foregoing), conflict with or are in any way inconsistent with any provisions of this Plan, this Plan
shall govern and control; provided, however, that if there is a conflict between this Plan and any
document included in the Plan Supplement, the document included in the Plan Supplement shall
govern and control.




                                                   36
      Case 1-19-45422-ess   Doc   Filed 03/24/20   Entered 03/24/20 20:02:38




Dated: March 24, 2020
                                           OFFICIAL COMMITTEE OF UNSECURED
                                           CREDITORS OF ABSOLUT FACILITIES
                                           MANAGEMENT, LLC, et al.


                                           By: /s/ Isaac Newman
                                           Isaac Newman, Chief Operating Officer of
                                           DentServ Dental Services, P.C.
                                           Chairperson of the Committee
